Exhibit 10.32

 

 

CREDIT AGREEMENT

 

dated as of

 

February 17, 2006,

 

among

 

MORGANS HOTEL GROUP CO.,

 

as Guarantor

 

MORGANS HOTEL GROUP MANAGEMENT LLC,

 

as Borrower,

 

The Lenders Party Hereto,

 

CITICORP NORTH AMERICA, INC.,
as Administrative Agent,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Co-Syndication Agents

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED AND CITIGROUP GLOBAL MARKETS INC.
as Joint Bookrunners

 

 

BANK OF AMERICA N.A.
as Documentation Agent

 

 

--------------------------------------------------------------------------------


 

[CS&M Ref. 8669-117]

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

Definitions

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

21

SECTION 1.03.

Terms Generally

21

SECTION 1.04.

Accounting Terms; GAAP

22

SECTION 1.05.

Pro Forma Calculations

22

 

 

 

ARTICLE II

 

 

 

 

The Credits

 

 

 

 

SECTION 2.01.

Commitments

22

SECTION 2.02.

Loans and Borrowings

22

SECTION 2.03.

Requests for Borrowings

23

SECTION 2.04.

Funding of Borrowings

23

SECTION 2.05.

Interest Elections

24

SECTION 2.06.

Termination and Reduction of Commitments

25

SECTION 2.07.

Repayment of Loans; Evidence of Debt

26

SECTION 2.08.

Amortization of Term Loans

26

SECTION 2.09.

Prepayment of Loans

27

SECTION 2.10.

Fees

28

SECTION 2.11.

Interest

28

SECTION 2.12.

Alternate Rate of Interest

29

SECTION 2.13.

Increased Costs

29

SECTION 2.14.

Break Funding Payments

30

SECTION 2.15.

Taxes

31

SECTION 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

34

SECTION 2.17.

Mitigation Obligations; Replacement of Lenders

35

 

 

 

ARTICLE III

 

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01.

Organization; Powers

36

SECTION 3.02.

Authorization; Enforceability

36

SECTION 3.03.

Governmental Approvals; No Conflicts

37

SECTION 3.04.

Financial Condition; No Material Adverse Change

37

SECTION 3.05.

Properties

38

SECTION 3.06.

Litigation and Environmental Matters

38

SECTION 3.07.

Compliance with Laws and Agreements

38

SECTION 3.08.

Investment and Holding Company Status

39

 

3

--------------------------------------------------------------------------------


 

SECTION 3.09.

Taxes

39

SECTION 3.10.

ERISA

39

SECTION 3.11.

Disclosure

39

SECTION 3.12.

Subsidiaries

40

SECTION 3.13.

Insurance

40

SECTION 3.14.

Labor Matters

40

SECTION 3.15.

Solvency

40

 

 

 

ARTICLE IV

 

 

 

Conditions

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

44

SECTION 5.02.

Notices of Material Events

45

SECTION 5.03.

Information Regarding Collateral

45

SECTION 5.04.

Existence; Conduct of Business

46

SECTION 5.05.

Payment of Obligations

46

SECTION 5.06.

Maintenance of Properties

46

SECTION 5.07.

Insurance

46

SECTION 5.08.

Casualty and Condemnation

47

SECTION 5.09.

Books and Records; Inspection and Audit Rights

47

SECTION 5.10.

Compliance with Laws

47

SECTION 5.11.

Use of Proceeds

47

SECTION 5.12.

Additional Subsidiaries

47

SECTION 5.13.

Further Assurances

47

SECTION 5.14.

Interest Rate Protection

48

SECTION 5.15.

Formation and Structuring Transactions

48

 

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

48

SECTION 6.02.

Liens

51

SECTION 6.03.

Fundamental Changes

53

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

54

SECTION 6.05.

Asset Sales

56

SECTION 6.06.

[Intentionally Omitted.]

57

SECTION 6.07.

Swap Agreements

57

SECTION 6.08.

Restricted Payments

58

SECTION 6.09.

Transactions with Affiliates

58

SECTION 6.10.

Restrictive Agreements

59

 

4

--------------------------------------------------------------------------------


 

SECTION 6.11.

Amendment of Material Documents

59

SECTION 6.12.

Interest Expense Coverage Ratio

59

SECTION 6.13.

Leverage Ratio

60

SECTION 6.14.

Senior Leverage Ratio

60

SECTION 6.15.

Changes in Fiscal Periods

60

SECTION 6.16.

Availability of Exceptions

60

SECTION 6.17.

Formation and Structuring Transactions

60

 

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

 

The Administrative Agent

 

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

 

SECTION 9.01.

Notices

66

SECTION 9.02.

Waivers; Amendments

66

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

68

SECTION 9.04.

Successors and Assigns

69

SECTION 9.05.

Survival

72

SECTION 9.06.

Counterparts; Integration; Effectiveness

73

SECTION 9.07.

Severability

73

SECTION 9.08.

Right of Setoff

73

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

74

SECTION 9.10.

WAIVER OF JURY TRIAL

74

SECTION 9.11.

Headings

75

SECTION 9.12.

Confidentiality

75

SECTION 9.13.

Interest Rate Limitation

75

SECTION 9.14.

USA Patriot Act

76

 

5

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01 — Transactions

 

Schedule 2.01 — Commitments

 

Schedule 3.05 — Real Property Liens

 

Schedule 3.06 — Disclosed Matters

 

Schedule 3.12 — Subsidiaries

 

Schedule 3.13 — Insurance

 

Schedule 6.01 — Existing Indebtedness

 

Schedule 6.02 — Existing Liens

 

Schedule 6.04 — Existing Investments

 

Schedule 6.10 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A

— Form of Assignment and Assumption

Exhibit B

— Form of Opinion of Sullivan & Cromwell LLP

Exhibit C

— Form of Collateral Agreement

Exhibit D

— Form of Perfection Certificate

Exhibit E

— Form of Guarantee Agreement

Exhibit F

— Form of Opinion of Sullivan & Cromwell LLP (Collateral and Guarantee
Requirement)

 

6

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of February 17, 2006 (this “Agreement”), among Morgans
Hotel Group Co., a Delaware corporation (“Holdings”), Morgans Hotel Group
Management LLC, a Delaware limited liability company (the “Borrower”), the
LENDERS party hereto, CITICORP NORTH AMERICA, INC., as Administrative Agent, and
MORGAN STANLEY SENIOR FUNDING, INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Joint Lead Arrangers and Co-Syndication Agents.

 

In connection with the Transactions described in Schedule 1.01, the Borrower has
requested that the Lenders extend credit in the form of the Term Loans on the
Effective Date in an aggregate principal amount not in excess of $80,000,000.

 

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01. DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, means that the Loan or
Borrowing is bearing interest at a rate determined by reference to the Alternate
Base Rate.

 

“Additional Mortgage Indebtedness” means Indebtedness incurred after the
Effective Date to finance any real property or interest therein and/or the
improvements thereto, or to finance the acquisition of any real property or
interest therein by the Borrower or any Subsidiary and, in either case, secured
by a mortgage on such property or a pledge of the Equity Interests of the entity
that directly or indirectly owns or acquires such property or interest, provided
that such entity is not a Loan Party.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Citicorp North America, Inc., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, provided,
however, that for purposes of Section 6.09, the term “Affiliate” shall also
include any person that directly, or indirectly through one or more
intermediaries, owns 5% or more of any class of Equity Interests of the Person
specified or that is an officer or director of the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Rate” means, for any day with respect to any Term Loan, 2.00% per
annum with respect to Eurodollar Loans, or 1.00% per annum with respect to
ABR Loans, provided that if the Collateral and Guarantee Requirement is not
satisfied on or prior to April 1, 2006, then commencing on such date and, if
applicable, continuing until the date on which the Collateral and Guarantee
Requirement has been satisfied, the term “Applicable Rate” shall mean 3.50% per
annum with respect to Eurodollar Loans, or 2.50% per annum with respect to ABR
Loans (it being understood and agreed that “Applicable Rate” shall mean 2.00%
per annum with respect to Eurodollar Loans, or 1.00% per annum with respect to
ABR Loans, after the date on which the Collateral and Guarantee Requirement is
satisfied if such date occurs after April 1, 2006).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Morgans Hotel Group Management LLC, a Delaware limited
liability company.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term

 

2

--------------------------------------------------------------------------------


 

“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) (i) the cessation of Holdings being the sole
managing member of the Revolving Borrower or (ii) the gaining by any member of
the Revolving Borrower (other than Holdings) of the right to exercise control or
management power over the business and affairs of the Revolving Borrower, except
as otherwise expressly permitted in the LLC Agreement and as required by
applicable law, (b) (i) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the SEC thereunder
as in effect on the date hereof) other than the Permitted Investors, of Equity
Interests representing more than 40% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests in Holdings, and (ii) the ownership, directly or indirectly,
beneficially or of record, by the Permitted Investors of Equity Interests in
Holdings representing in the aggregate a lesser percentage of either the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in Holdings than such Person or group,
(c) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of Holdings by Persons who were neither (i) nominated by the
board of directors of Holdings or the Permitted Investors nor (ii) appointed by
directors so nominated or (d) the acquisition of direct or indirect Control of
Holdings by any Person or group other than the Permitted Investors.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement among
Holdings, the Borrower, the Subsidiary Loan Parties and the Administrative
Agent, substantially in the form of Exhibit C.

 

3

--------------------------------------------------------------------------------


 

“Collateral and Guarantee Requirement” means the requirement that:

 

(A) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH LOAN PARTY A
COUNTERPART OF THE COLLATERAL AGREEMENT DULY EXECUTED AND DELIVERED ON BEHALF OF
SUCH LOAN PARTY;

 

(B) THE OUTSTANDING EQUITY INTERESTS LISTED ON SCHEDULE II TO THE COLLATERAL
AGREEMENT, IN EACH CASE OWNED BY OR ON BEHALF OF ANY LOAN PARTY, SHALL HAVE BEEN
PLEDGED PURSUANT TO THE COLLATERAL AGREEMENT;

 

(C) ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT
TO BE FILED, REGISTERED OR RECORDED TO CREATE THE LIENS INTENDED TO BE CREATED
BY THE COLLATERAL AGREEMENT AND PERFECT SUCH LIENS TO THE EXTENT REQUIRED BY,
AND WITH THE PRIORITY REQUIRED BY, THE COLLATERAL AGREEMENT, SHALL HAVE BEEN
FILED, REGISTERED OR RECORDED OR DELIVERED TO THE ADMINISTRATIVE AGENT FOR
FILING, REGISTRATION OR RECORDING;

 

(D) EACH LOAN PARTY SHALL HAVE OBTAINED ALL CONSENTS AND APPROVALS REQUIRED TO
BE OBTAINED BY IT IN CONNECTION WITH THE EXECUTION AND DELIVERY OF ALL SECURITY
DOCUMENTS TO WHICH IT IS A PARTY, THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER
AND THE GRANTING BY IT OF THE LIENS THEREUNDER; AND

 

(E) THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS SHALL HAVE RECEIVED A
FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS
AND DATED THE DATE OF THE COLLATERAL AGREEMENT) OF SULLIVAN & CROMWELL LLP OR
OTHER EXTERNAL COUNSEL REASONABLY ACCEPTABLE TO THE JOINT BOOKRUNNERS, COUNSEL
FOR HOLDINGS, THE BORROWER AND THE SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF
EXHIBIT F. EACH OF HOLDINGS AND THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO
DELIVER SUCH OPINION.

 

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of Holdings, the Borrower and the
Subsidiaries (other than the Excluded Subsidiaries) for such period, determined
on a consolidated basis in accordance with GAAP, (ii) any interest accrued
during such period in respect of Indebtedness of Holdings, the Borrower and any
Subsidiary (other than any Excluded Subsidiary) that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP (other than interest attributable to Development
Debt), (iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(ii) below that were amortized or accrued in a previous
period and (iv) all cash dividends paid during such period in respect of
preferred Equity Interests of Holdings, the Revolving Borrower (but expressly
excluding any such dividends paid by the Revolving Borrower to Holdings),
together with the Tax Amount attributable thereto, if any, minus (b) the sum of
(i) to the extent included in such consolidated interest expense for such

 

4

--------------------------------------------------------------------------------


 

period, non-cash amounts attributable to amortization of financing costs paid in
a previous period, (ii) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of debt
discounts or accrued interest payable in kind for such period and (iii) the
minority interest share of the amounts included in clause (a) above.
Consolidated Cash Interest Expense shall be deemed to be (a) for the four fiscal
quarter period ended March 31, 2006, Consolidated Cash Interest Expense for the
period from the Effective Date to and including March 31, 2006, multiplied by a
fraction equal to (x) 365 divided by (y) the number of days actually elapsed
from the Effective Date to March 31, 2006, (b) for the four fiscal quarter
period ended June 30, 2006, Consolidated Cash Interest Expense for the period
from the Effective Date to and including June 30, 2006, multiplied by a fraction
equal to (x) 365 divided by (y) the number of days actually elapsed from the
Effective Date to June 30, 2006, (c) for the four fiscal quarter period ended
September 30, 2006, Consolidated Cash Interest Expense for the period from the
Effective Date to and including September 30, 2006, multiplied by a fraction
equal to (x) 365 divided by (y) the number of days actually elapsed from the
Effective Date to September 30, 2006 and (d) for the four fiscal quarter period
ended December 31, 2006, Consolidated Cash Interest Expense for the period from
the Effective Date to and including December 31, 2006, multiplied by a fraction
equal to (x) 365 divided by (y) the number of days actually elapsed from the
Effective Date to December 31, 2006.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) consolidated interest expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period (excluding
amortization expense attributable to a prepaid cash item that was paid in a
prior period and excluding depreciation expense of minority interests in
consolidated joint ventures), (iv) other non-operating expense (or, if
applicable, minus non-operating income) (in each case as defined in the Combined
Statement of Operations and Comprehensive Loss of Holdings) for such period,
(v) non-cash expenses resulting from the grant of stock options or other
equity-related incentives to any director, officer or employee of Holdings, the
Borrower or any Subsidiary pursuant to a written plan or agreement approved by
the board of directors of Holdings, (vi) non-cash exchange, translation or
performance losses relating to any foreign currency hedging transactions or
currency fluctuations and (vii) all amounts attributable to equity in
income/loss of unconsolidated subsidiaries, provided that Consolidated EBITDA
for the four fiscal quarter periods ended March 31, 2006, June 30, 2006,
September 30, 2006 and December 31, 2006 shall be determined on a pro forma
basis giving effect to the Formation and Structuring Transactions as if they
occurred on the first day of each such four consecutive fiscal quarter period
(including cost savings to the extent such cost savings would be permitted to be
reflected in pro forma financial information complying with the requirements of
GAAP and Article XI of Regulation S-X under the Securities Act of 1933, as
amended, as interpreted by the Staff of the SEC, and as certified by a Financial
Officer).

 

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (adjusted to reflect any charge, tax
or expense incurred or accrued by Holdings during such period as though such
charge, tax

 

5

--------------------------------------------------------------------------------


 

or expense had been incurred by the Revolving Borrower, to the extent that the
Revolving Borrower has made or would be entitled under the Loan Documents to
make any Restricted Payment or other payment to or for the account of Holdings
in respect thereof), provided that there shall be excluded (a) the income of any
Subsidiary to the extent that the declaration or payment of dividends or other
distributions by such Subsidiary of that income is not at the time permitted by
a Requirement of Law or any agreement or instrument applicable to such
Subsidiary, except to the extent of the amount of cash dividends or other cash
distributions actually paid to the Borrower or any Subsidiary during such
period, (b) the income of any Person (other than the Borrower or any Subsidiary
that is not accounted for using the equity method of accounting) in which the
Borrower or any Subsidiary owns an Equity Interest, except to the extent of the
amount of cash dividends or other cash distributions actually paid to the
Borrower or any Subsidiary during such period and (c) the income of any Excluded
Subsidiary.

 

“Consulting Agreement” means the consulting agreement, dated as of June 24,
2005, by and between Morgans Hotel Group LLC and Ian Schrager.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Debt Prepayment” means the payment in cash, with proceeds of the IPO, of (a)
all principal amounts of Indebtedness outstanding under, together with all
interest, premiums, penalties and fees due in connection with prepayment of, the
Existing Mezzanine Loans, (b) Indebtedness outstanding under the NY/CA Mortgage
Loan, together with all interest, premiums, penalties and fees due in connection
with such prepayment, and (c) Indebtedness outstanding under the FL Mortgage
Loan, together with all interest, premiums, penalties and fees due in connection
with such prepayment such that the aggregate principal amount of Indebtedness
repaid under clauses (a), (b) and (c) shall equal an amount not less than
$205,000,000.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Development Debt” means Indebtedness of a Subsidiary that is a special purpose
entity relating to a development project in respect of which interest is being
capitalized in accordance with GAAP, provided that such Indebtedness is not
recourse to the Loan Parties, and provided further that such Indebtedness shall
cease to constitute Development Debt on the date on which interest with respect
to such Indebtedness is not required to be capitalized in accordance with GAAP.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

6

--------------------------------------------------------------------------------


 

“Disqualified Equity Interests” means Equity Interests that (a) mature or are
mandatorily redeemable or subject to mandatory repurchase or redemption, or
repurchase at the option of the holders thereof, in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise, prior to the date that is 180 days
after the Term Loan Maturity Date (other than (i) upon payment in full of the
Loan Document Obligations and termination of the Term Loan Commitments or
(ii) upon a “change in control”, provided that any payment required pursuant to
this clause (ii) is contractually subordinated in right of payment to the Loan
Document Obligations on terms reasonably satisfactory to the Administrative
Agent and such requirement is applicable only in circumstances that are market
on the date of issuance of such Equity Interests), (b) require the maintenance
or achievement of any financial performance standards other than as a condition
to the taking of specific actions, or provide remedies to holders thereof (other
than voting and management rights and increases in pay-in-kind dividends) or
(c) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any Indebtedness (other than Indebtedness permitted under
Section 6.01), Equity Interests or other assets other than Qualified Equity
Interests or trust preferred securities otherwise permitted hereunder.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Article IV
are satisfied (or waived in accordance with Section 9.02).

 

“Effective Date Guarantee Requirement” means the requirement that the
Administrative Agent shall have received from each of Holdings, the Borrower and
the Subsidiary Loan Parties a counterpart of the Guarantee Agreement duly
executed and delivered on behalf of such entity, and that each such entity shall
have obtained all consents and approvals required to be obtained by it in
connection with the execution and delivery of the Guarantee Agreement and the
performance of its obligations thereunder.

 

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, the preservation or
reclamation of natural resources or the generation, management, Release or
threatened Release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of medical monitoring, costs of
environmental remediation or restoration, administrative oversight costs,
consultants’ fees, fines, penalties or indemnities), of Holdings, the Borrower
or any Subsidiary directly or indirectly resulting from or based upon (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

7

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person. As used herein,
references to “preferred Equity Interests” include Equity Interests in the form
of preferred stock, trust preferred securities and other similar securities with
regularly scheduled cash or payment-in-kind dividend payments and other
“debt-like” characteristics, but do not include customary real estate joint
venture and other similar equity ownership arrangements, even if such
arrangements involve some disproportionate sharing of cash flows of the
applicable entity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as described in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by Holdings or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by Holdings or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by
Holdings or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan or (g) the
receipt by Holdings or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Subsidiaries” means Clift Holdings LLC, a Delaware limited liability
company, and Shore Club Holdings LLC, a Delaware limited liability company.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or

 

8

--------------------------------------------------------------------------------


 

measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.17(b)), any withholding tax that (i) is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.15(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.15(f).

 

“Existing Hotel Properties” means the fee and leasehold estates in, and all
buildings, foundations, structures and improvements on, the premises commonly
known on the date hereof as the Morgans Hotel located in New York, New York, the
Delano Hotel located in Miami, Florida, the Royalton Hotel located in New York,
New York, the Mondrian Hotel located in Los Angeles, California and the Hudson
Hotel located in New York, New York.

 

“Existing Hotel Property Management Contract Prepayment Event” means any
termination or non-renewal of an Existing Hotel Property Management Contract,
provided that if such termination or non-renewal occurs as a result of a sale,
transfer or disposition of an Existing Hotel Property, a Prepayment Event will
not be deemed to have occurred if the Borrower will manage or otherwise be
responsible for the day-to-day operations of such property pursuant to a
customary management contract under which the Borrower will receive customary
management fees comparable to those in effect prior to or concurrently with such
termination or non-renewal.

 

“Existing Hotel Property Management Contracts” means (a) the Property Management
Agreement dated as of June 30, 1999 between Royalton, LLC, a Delaware limited
liability company, and Ian Schrager Hotel Management LLC, a Delaware limited
liability company, as amended on May 20, 2004, (b) the Property Management
Agreement dated as of September 30, 1999 between Henry Hudson Holdings, LLC, a
Delaware limited liability company, and Ian Schrager Hotel Management LLC, a
Delaware limited liability company, (c) the Property Management Agreement dated
as of June 30, 1999 between Beach Hotel Associates Limited Partnership, a
Delaware limited partnership, and the Borrower, as amended on May 20, 2004 (d)
the Property Management Agreement dated as of June 30, 1999 between Mondrian
Holdings LLC, a Delaware limited partnership, and the Borrower, as amended on
May 20, 2004 and (e) the Property Management Agreement dated as of June 30, 1999
between Morgans Holdings LLC, a Delaware limited partnership, and the Borrower,
as amended on May 20, 2004.

 

“Existing Mezzanine Loans” means the Loan and Security Agreement dated as of
June 29, 2005 between MMRDH Senior Mezz Holding Company LLC, a Delaware limited
liability company, and Wachovia Bank, National Association, (b) the

 

9

--------------------------------------------------------------------------------


 

Loan and Security Agreement dated as of June 29, 2005 between MMRDH Intermediate
Mezz Holding Company LLC, a Delaware limited liability company, and Wachovia
Bank, National Association and (c) the Loan and Security Agreement dated as of
June 29, 2005 between MMRDH Junior Mezz Holding Company LLC, a Delaware limited
liability company, and Wachovia Bank, National Association.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings.

 

“FL Mortgage Loan” means the Amended and Restated Renewal and Future Advance
Promissory Note dated June 29, 2005 by Beach Hotel Associates LLC, a Delaware
limited liability company.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Formation and Structuring Transactions” means the formation and structuring
transactions described on Schedule 1.01.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the

 

10

--------------------------------------------------------------------------------


 

purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation, provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantee Agreement” means the Guarantee Agreement among Holdings, the
Borrower, the Subsidiary Loan Parties and the Administrative Agent,
substantially in the form of Exhibit D.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or mold which are regulated pursuant to any
Environmental Law.

 

“Holdings” means Morgans Hotel Group Co., a Delaware corporation.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable and other accrued obligations, in each case incurred in the ordinary
course of business), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (j)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, in connection with any Permitted
Acquisition, the term “Indebtedness” shall not include contingent post-closing
purchase price adjustments or earn-outs to which the seller in such Permitted
Acquisition may become entitled.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

11

--------------------------------------------------------------------------------


 

“Information Memorandum” means the Confidential Information Memorandum dated
January 2006, relating to the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Term Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect, provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“IPO” means the initial public offering of Holdings described in Schedule 1.01.

 

“Joint Bookrunners” means Morgan Stanley Senior Funding, Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Citigroup Global Markets Inc.

 

“Joint Lead Arrangers” means Morgan Stanley Senior Funding, Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 9.04, other than any such
Person that ceases to be a party hereto pursuant to Section 9.04.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most-recently ended prior to such date).

 

12

--------------------------------------------------------------------------------


 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits in an
amount comparable to the amount of such Eurodollar Borrowing and with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of an amount comparable to the amount of such Eurodollar Borrowing and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“LLC Agreement” means the amended and restated limited liability agreement of
the Revolving Borrower dated as of February 17, 2006, as amended from time to
time to the extent not prohibited by Section 6.12.

 

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

 

“Loan Documents” means this Agreement and the Security Documents.

 

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, financial condition or results of operations of
Holdings, the Borrower and the Subsidiaries, taken as a whole, (b) the ability
of any Loan Party to perform any of its obligations under any Loan Document or
(c) the rights of or benefits or remedies available to the Lenders under any
Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings,

 

13

--------------------------------------------------------------------------------


 

the Borrower and the Subsidiary Loan Parties in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any
Subsidiary Loan Party in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that
Holdings, the Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“MHG LLC” means Morgans Hotel Group LLC, a Delaware limited liability company.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Indebtedness” means Indebtedness outstanding as of the date hereof
under the NY/CA Mortgage Loan and the FL Mortgage Loan.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“NY/CA Mortgage Loan” means the Amended, Restated and Consolidated Promissory
Note dated June 29, 2005 by Henry Hudson Holdings LLC, a Delaware limited
liability company, Morgans Holdings LLC, a Delaware limited liability company,
Royalton, LLC, a Delaware limited liability company, and Mondrian Holdings LLC,
a Delaware limited liability company, in favor of Wachovia Bank, National
Association.

 

“Obligations” has the meaning assigned to such term in the Guarantee Agreement
or, if applicable, the Collateral Agreement.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit D.

 

“Permitted Acquisition” means any acquisition by the Borrower or a wholly-owned
Subsidiary of all the outstanding Equity Interests (other than directors’
qualifying shares) in, all or substantially all the assets of, or all or
substantially all the assets constituting a division or line of business of, a
Person if (a) no Default has occurred and is continuing or would result
therefrom, (b) such acquisition and all

 

14

--------------------------------------------------------------------------------


 

transactions related thereto are consummated in accordance with applicable laws,
(c) the Borrower is in compliance, on a Pro Forma Basis after giving effect to
such acquisition as of the last day of the most-recently ended fiscal quarter of
the Borrower, with the covenants contained in Sections 6.12, 6.13 and 6.14,
(d) the business of such Person or such assets, as the case may be, constitutes
a business permitted by Section 6.03(b), (e) the Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to such acquisition as of the last day of
the most-recently ended fiscal quarter of the Borrower, is less than 6.50 to
1.00, and (f) the Borrower has delivered to the Administrative Agent a
certificate of a Financial Officer to the effect set forth in clauses (a), (b),
(c), (d) and (e) above, together with all relevant financial information for the
Person or assets to be acquired and setting forth reasonably detailed
calculations demonstrating compliance with clauses (c) and (e) above (which
calculations shall, if made as of the last day of any fiscal quarter of the
Borrower for which the Borrower has not delivered to the Administrative Agent
the financial statements and certificate of a Financial Officer required to be
delivered by Section 5.01(a) or (b) and Section 5.01(c), respectively, be
accompanied by a reasonably detailed calculation of Consolidated EBITDA and
Consolidated Cash Interest Expense for the relevant period).

 

“Permitted Encumbrances” means:

 

(A) LIENS IMPOSED BY LAW FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES
THAT ARE NOT YET DUE OR ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 5.05;

 

(B) CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S,
LANDLORDS’ AND OTHER LIKE LIENS IMPOSED BY LAW, ARISING IN THE ORDINARY COURSE
OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY MORE THAN 30 DAYS
OR ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 5.05;

 

(C) PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LAWS OR REGULATIONS;

 

(D) DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS, LEASES,
STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(E) JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER CLAUSE (K) OF ARTICLE VII;

 

(F) EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR ENCUMBRANCES ON
REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE OF BUSINESS THAT
DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE
VALUE OF THE AFFECTED PROPERTY OR INTERFERE WITH THE ORDINARY CONDUCT OF
BUSINESS OF THE BORROWER OR ANY SUBSIDIARY; AND

 

(G) LIENS ARISING FROM PERMITTED INVESTMENTS DESCRIBED IN CLAUSE (D) OF THE
DEFINITION OF THE TERM “PERMITTED INVESTMENTS”.

 

15

--------------------------------------------------------------------------------


 

“Permitted Investments” means:

 

(A) DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF AND INTEREST ON WHICH
ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OF AMERICA (OR BY ANY
AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY THE FULL FAITH AND
CREDIT OF THE UNITED STATES OF AMERICA), IN EACH CASE MATURING WITHIN ONE YEAR
FROM THE DATE OF ACQUISITION THEREOF;

 

(B) INVESTMENTS IN COMMERCIAL PAPER MATURING WITHIN 270 DAYS FROM THE DATE OF
ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF ACQUISITION, THE HIGHEST CREDIT
RATING OBTAINABLE FROM S&P OR FROM MOODY’S;

 

(C) INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKER’S ACCEPTANCES AND TIME OR
DEMAND DEPOSITS MATURING WITHIN 180 DAYS FROM THE DATE OF ACQUISITION THEREOF
ISSUED OR GUARANTEED BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED
OR OFFERED BY, ANY DOMESTIC OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF THAT HAS A COMBINED
CAPITAL AND SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN $500,000,000;

 

(D) FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE THAN 30
DAYS FOR SECURITIES DESCRIBED IN CLAUSE (A) ABOVE AND ENTERED INTO WITH A
FINANCIAL INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (C) ABOVE; AND

 

(E) INVESTMENTS IN “MONEY MARKET FUNDS” WITHIN THE MEANING OF RULE 2A-7 OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED, SUBSTANTIALLY ALL OF WHOSE ASSETS
ARE INVESTED IN INVESTMENTS OF THE TYPE DESCRIBED IN CLAUSES (A) THROUGH (D)
ABOVE.

 

“Permitted Investors” means NCIC MHG Subsidiary LLC, North Star Partnership,
L.P., W. Edward Scheetz, David T. Hamamoto and Marc Gordon.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Holdings or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citicorp North America, Inc. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.12, 6.13 and 6.14 and the negative covenant
contained

 

16

--------------------------------------------------------------------------------


 

in Section 6.01(a)(iv) as of any date, that such calculation shall give pro
forma effect to all acquisitions and other investments, all issuances,
incurrences or assumptions of Indebtedness (with any such Indebtedness being
deemed to be amortized during the applicable testing period in accordance with
its terms) and all sales, transfers or other dispositions of any material assets
outside the ordinary course of business that have occurred during (or, if such
calculation is being made for the purpose of determining whether any proposed
acquisition will constitute a Permitted Acquisition, any Additional Mortgage
Indebtedness may be incurred or any Incremental Extension of Credit may be made,
since the beginning of) the four consecutive fiscal quarter period of the
Borrower most-recently ended on or prior to such date as if they occurred on the
first day of such four consecutive fiscal quarter period (including cost savings
to the extent such cost savings would be permitted to be reflected in pro forma
financial information complying with the requirements of GAAP and Article XI of
Regulation S-X under the Securities Act of 1933, as amended, as interpreted by
the Staff of the SEC, and as certified by a Financial Officer).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“Qualified Equity Interests” means Equity Interests of Holdings or the Revolving
Borrower other than Disqualified Equity Interests.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

 

“Required Lenders” means, at any time, Lenders having Term Loans representing
more than 50% of the aggregate principal amount of outstanding Term Loans at
such time.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase,

 

17

--------------------------------------------------------------------------------


 

redemption, retirement, acquisition, cancelation or termination of any Equity
Interests in Holdings, the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in Holdings, the Borrower or
any Subsidiary, or any other payment (including any payment under any Swap
Agreement) that has a substantially similar effect to any of the foregoing.

 

“Revolving Borrower” means Morgans Group LLC, a Delaware limited liability
company.

 

“Revolving Credit Agreement” means the credit agreement, dated as of the date
hereof (and to be effective after the consummation of the Formation and
Structuring Transactions), among Holdings, the Revolving Borrower, the lenders
party thereto, Citicorp North America, Inc., as administrative agent, and Morgan
Stanley Senior Funding , Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as joint lead arrangers.

 

“S&P” means Standard & Poor’s Ratings Group, Inc.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Security Documents” means the Guarantee Agreement or, if applicable, the
Collateral Agreement, and each other security agreement or other instrument or
document executed and delivered pursuant to Section 5.12 or 5.13 to secure any
of the Obligations.

 

“Senior Leverage Ratio” means, on any date, the ratio of (a) Total Senior
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most-recently ended prior to such date).

 

“SPV” has the meaning assigned to such term in Section 9.04(e).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is (x) the
number one minus (y) the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board or any other banking authority (domestic or
foreign) to which the Administrative Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Administrative Agent
confirms that as of the Effective Date, the amount referred to in clause (y)
above is zero. The Statutory

 

18

--------------------------------------------------------------------------------


 

Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP.

 

“Subsidiary” means any subsidiary of Holdings (other than the Borrower).

 

“Subsidiary Loan Party” means MMRDH Parent Holding Company LLC, a Delaware
limited liability company, MMRDH Junior Mezz Holding Company LLC, a Delaware
limited liability company, MMRDH Intermediate Mezz Holding Company LLC, a
Delaware limited liability company, MHG LLC (but only prior to the consummation
of the Formation and Structuring Transactions) and the Revolving Borrower (upon
the consummation of the Formation and Structuring Transactions).

 

“Swap Agreement” means any agreement with respect to any cap, swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Tax Amount” means, with respect to any period, the lesser of (i) the product of
any cash dividends or distributions paid by Holdings and/or the Revolving
Borrower in respect of preferred Equity Interests in such period (but expressly
excluding any such amounts paid by the Revolving Borrower to Holdings) and a
fraction the numerator of which is one and the denominator of which is one minus
the effective combined tax rate of Holdings (expressed as a decimal) for such
period (as estimated by a Financial Officer in good faith), minus such cash
dividends or distributions paid by Holdings and/or the Revolving Borrower in
respect of such preferred Equity Interests and (ii) the aggregate estimated
combined income tax to be paid by Holdings in respect of that same period (as
estimated by a Financial Officer in good faith); provided that the Tax Amount
shall be zero with respect to the portion of cash dividends or distributions
paid by Holdings and/or the Revolving Borrower in respect of any preferred
Equity Interest permitted to be deducted by Holdings for tax purposes.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan hereunder on the Effective Date,

 

19

--------------------------------------------------------------------------------


 

expressed as an amount representing the maximum principal amount of the Term
Loan to be made by such Lender hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Term Loan Commitment is set
forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Term Loan Commitment, as the case may be. The
initial aggregate amount of the Lenders’ Term Loan Commitments is $80,000,000.

 

“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.

 

“Term Loan Maturity Date” means February 17, 2009 or, in the event that the
Collateral and Guarantee Requirement is satisfied on or prior to December 31,
2006, July 11, 2010.

 

“Term Loans” means Loans made pursuant to Section 2.01.

 

“Total Assets” means, as of any date, the total assets (without deducting
accumulated depreciation) of Holdings, the Borrower and the Subsidiaries (other
than the Excluded Subsidiaries) determined on a consolidated basis in accordance
with GAAP.

 

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of Holdings, the Borrower and the Subsidiaries (other than the
Excluded Subsidiaries) outstanding as of such date, provided that the term
“Indebtedness” shall not include contingent obligations of Holdings, the
Borrower or any Subsidiary as an account party or applicant in respect of any
letter of credit or letter of guaranty unless such letter of credit or letter of
guaranty supports an obligation that constitutes Indebtedness minus
(a) Development Debt, (b) the aggregate amount of cash and cash equivalents
(other than restricted cash) of Holdings, the Borrower and the Subsidiaries
(other than the Excluded Subsidiaries) (in each case, free and clear of all
Liens, other than nonconsensual Liens permitted by Section 6.02) included in the
consolidated balance sheet of Holdings, the Borrower and the Subsidiaries (other
than the Excluded Subsidiaries) in accordance with GAAP and all obligations to
pay the deferred purchase price of property or services (other than (i) trade
accounts payable in the ordinary course of business and (ii) any earn-out
obligation until (A) such obligation becomes a liability on the consolidated
balance sheet of Holdings, the Borrower and the Subsidiaries (other than the
Excluded Subsidiaries) in accordance with GAAP and (B) such obligation is earned
by and payable to the applicable seller under the terms and conditions of the
underlying agreement with such seller) and (c) the minority interest share of
Indebtedness of any Subsidiary.

 

“Total Management Revenues” means, for any period, the revenues of the Borrower
attributable to the Existing Hotel Property Management Contracts (as estimated
by a Financial Officer in good faith) for such period determined in accordance
with GAAP.

 

20

--------------------------------------------------------------------------------


 

“Total Senior Indebtedness” means, as of any date, (a) the aggregate principal
amount of all outstanding Mortgage Indebtedness, any refinancing thereof
permitted by Section 6.01(a)(ii), Additional Mortgage Indebtedness and any
refinancing thereof permitted by Section 6.01(a)(iv) less the minority interest
share of any such Indebtedness.

 

“Transactions” means the transactions described on Schedule 1.01.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02. CLASSIFICATION OF LOANS AND BORROWINGS. FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY TYPE (E.G., A “EURODOLLAR
LOAN” OR AN “ABR LOAN”). BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO BY
TYPE (E.G., A “EURODOLLAR BORROWING” OR AN “ABR BORROWING”).


 


SECTION 1.03. TERMS GENERALLY. THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED. WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS. THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL
BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”. THE WORD “WILL”
SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.
UNLESS THE CONTEXT REQUIRES OTHERWISE, (A) ANY DEFINITION OF OR REFERENCE TO ANY
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING
TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED,
AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.

 

21

--------------------------------------------------------------------------------


 


SECTION 1.04. ACCOUNTING TERMS; GAAP. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME, PROVIDED THAT, IF THE
BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER REQUESTS AN
AMENDMENT TO ANY PROVISION (INCLUDING ANY DEFINITION) HEREOF TO ELIMINATE THE
EFFECT OF ANY CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE
APPLICATION THEREOF ON THE OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE
AGENT NOTIFIES THE BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO
ANY PROVISION HEREOF FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS
GIVEN BEFORE OR AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN
SUCH PROVISION SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND
APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH
NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE
HEREWITH.


 


SECTION 1.05. PRO FORMA CALCULATIONS. WITH RESPECT TO ANY PERIOD DURING WHICH
ANY PERMITTED ACQUISITION OR ANY SALE, TRANSFER OR OTHER DISPOSITION OF ANY
MATERIAL ASSETS OCCURS, FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE
COVENANTS CONTAINED IN SECTIONS 6.12, 6.13 AND 6.14, OR FOR PURPOSES OF
DETERMINING THE LEVERAGE RATIO, SENIOR LEVERAGE RATIO, CONSOLIDATED EBITDA AND
CONSOLIDATED CASH INTEREST EXPENSE, CALCULATIONS WITH RESPECT TO SUCH PERIOD
SHALL BE MADE ON A PRO FORMA BASIS.


 


ARTICLE II


 


THE CREDITS


 


SECTION 2.01. COMMITMENTS. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH LENDER AGREES TO MAKE A TERM LOAN TO THE BORROWER ON THE EFFECTIVE DATE IN
A PRINCIPAL AMOUNT NOT EXCEEDING ITS TERM LOAN COMMITMENT.


 


SECTION 2.02. LOANS AND BORROWINGS. (A)  THE TERM LOANS SHALL BE MADE AS PART OF
A BORROWING CONSISTING OF LOANS OF THE SAME TYPE MADE BY THE LENDERS RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE TERM LOAN COMMITMENTS. THE FAILURE OF ANY
LENDER TO MAKE THE TERM LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS OBLIGATIONS HEREUNDER, PROVIDED THAT THE TERM LOAN
COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR
ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.


 


(B)  SUBJECT TO SECTION 2.12, EACH TERM BORROWING SHALL BE COMPRISED ENTIRELY OF
ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST IN ACCORDANCE
HEREWITH. EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN,
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR BORROWING,
SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $1,000,000. BORROWINGS OF MORE THAN ONE TYPE MAY BE

 

22

--------------------------------------------------------------------------------


 


OUTSTANDING AT THE SAME TIME, PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE
THAN A TOTAL OF TWELVE EURODOLLAR BORROWINGS OUTSTANDING.


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF THE INTEREST
PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE TERM LOAN MATURITY
DATE.


 


SECTION 2.03. REQUESTS FOR BORROWINGS. TO REQUEST A TERM BORROWING, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (A) IN THE
CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME,
THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING OR (B) IN THE CASE
OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS
DAY BEFORE THE DATE OF THE PROPOSED BORROWING. EACH SUCH TELEPHONIC BORROWING
REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST IN A FORM
APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER. EACH SUCH
TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING
INFORMATION:


 

(I) THE AGGREGATE AMOUNT OF SUCH BORROWING;

 

(II) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III) WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING;

 

(IV) IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

 

(V) THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.04.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

 


SECTION 2.04. FUNDING OF BORROWINGS. (A)  EACH LENDER SHALL MAKE THE LOAN TO BE
MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 12:00 NOON, NEW YORK CITY TIME, TO THE ACCOUNT OF
THE ADMINISTRATIVE AGENT DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE
LENDERS. THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE BORROWER
BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT OF
THE BORROWER DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST.


 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE

 

23

--------------------------------------------------------------------------------


 


AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION AND IN ITS SOLE DISCRETION, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING AMOUNT. IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE
ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT THEN
THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT
FROM SUCH LENDER. IF SUCH LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT
FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THEN THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER, AND THE BORROWER SHALL,
WITHIN FIVE BUSINESS DAYS, REPAY SUCH CORRESPONDING AMOUNT TO THE ADMINISTRATIVE
AGENT. THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER FROM SUCH
LENDER OR THE BORROWER, AS THE CASE MAY BE, INTEREST ON SUCH CORRESPONDING
AMOUNT IN RESPECT OF EACH DAY FROM THE DATE SUCH CORRESPONDING AMOUNT WAS MADE
AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE BORROWER TO THE DATE SUCH
CORRESPONDING AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT, AT A RATE PER
ANNUM EQUAL TO THE THEN APPLICABLE RATE OF INTEREST, CALCULATED IN ACCORDANCE
WITH SECTION 2.11, FOR THE RESPECTIVE LOANS. NO LENDER’S OBLIGATION TO MAKE ANY
LOAN SHALL BE AFFECTED BY ANY OTHER LENDER’S FAILURE TO MAKE ANY LOAN. IF SUCH
LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.05. INTEREST ELECTIONS. (A)   THE TERM BORROWING INITIALLY SHALL BE OF
THE TYPE SPECIFIED IN THE BORROWING REQUEST OR DESIGNATED BY SECTION 2.03 AND,
IN THE CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS
SPECIFIED IN SUCH BORROWING REQUEST OR DESIGNATED BY SECTION 2.03. THEREAFTER,
THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO
CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR BORROWING, MAY ELECT
INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION. THE BORROWER MAY
ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING
EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.


 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE REQUESTING A
BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE
DATE OF SUCH ELECTION. EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED
BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.


 


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I) THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE

 

24

--------------------------------------------------------------------------------


 

INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL BE
SPECIFIED FOR EACH RESULTING BORROWING);

 

(II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III) WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING; AND

 

(IV) IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST PERIOD
TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING. NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE REQUEST OF
THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN EVENT OF
DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR
CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR
BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST
PERIOD APPLICABLE THERETO.


 


SECTION 2.06. TERMINATION AND REDUCTION OF COMMITMENTS. (A)  UNLESS PREVIOUSLY
TERMINATED, THE TERM LOAN COMMITMENTS SHALL TERMINATE AT 5:00 P.M., NEW YORK
CITY TIME ON THE EFFECTIVE DATE.


 


(B)  THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
TERM LOAN COMMITMENTS, PROVIDED THAT EACH REDUCTION OF THE TERM LOAN COMMITMENTS
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $5,000,000 AND NOT LESS
THAN $5,000,000.


 


(C)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE TERM LOAN COMMITMENTS UNDER PARAGRAPH (B) OF THIS
SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF. PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF. EACH NOTICE DELIVERED BY THE
BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE. ANY TERMINATION OR
REDUCTION OF THE TERM LOAN COMMITMENTS SHALL BE PERMANENT. EACH

 

25

--------------------------------------------------------------------------------


 


REDUCTION OF THE TERM LOAN COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS
IN ACCORDANCE WITH THEIR RESPECTIVE TERM LOAN COMMITMENTS.


 


SECTION 2.07. REPAYMENT OF LOANS; EVIDENCE OF DEBT. (A)  THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH TERM LOAN OF SUCH LENDER AS
PROVIDED IN SECTION 2.08.


 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND THE INTEREST
PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER
AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER
FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B) OR
(C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS
OF THE OBLIGATIONS RECORDED THEREIN ABSENT MANIFEST ERROR, PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER
TO REPAY THE LOANS AND PAY INTEREST THEREON IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY
NOTE. IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED
BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A FORM
APPROVED BY THE ADMINISTRATIVE AGENT (IT BEING UNDERSTOOD THAT ANY SUCH NOTE
SHALL NOT INCREASE THE OBLIGATIONS OF ANY LOAN PARTY BEYOND THOSE EXPRESSLY
PROVIDED FOR IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS). THEREAFTER, THE
LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).


 


SECTION 2.08. AMORTIZATION OF TERM LOANS. (A)  SUBJECT TO ADJUSTMENT PURSUANT TO
PARAGRAPH (C) OF THIS SECTION, THE BORROWER SHALL REPAY TERM BORROWINGS ON THE
LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING ON
SEPTEMBER 30, 2006, IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO 0.25% OF THE
AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS OUTSTANDING ON THE EFFECTIVE DATE.


 


(B)  TO THE EXTENT NOT PREVIOUSLY PAID, ALL TERM LOANS SHALL BE DUE AND PAYABLE
ON THE TERM LOAN MATURITY DATE.

 

26

--------------------------------------------------------------------------------


 


(C)  ANY PREPAYMENT OF A TERM BORROWING SHALL BE APPLIED TO REDUCE THE
SUBSEQUENT SCHEDULED REPAYMENTS OF THE TERM BORROWINGS TO BE MADE PURSUANT TO
THIS SECTION 2.08. IF THE INITIAL AGGREGATE AMOUNT OF THE LENDERS’ TERM LOAN
COMMITMENTS EXCEEDS THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS THAT ARE MADE
ON THE EFFECTIVE DATE, THEN THE SCHEDULED REPAYMENTS OF TERM BORROWINGS TO BE
MADE PURSUANT TO THIS SECTION SHALL BE REDUCED RATABLY BY AN AGGREGATE AMOUNT
EQUAL TO SUCH EXCESS.


 


(D)  PRIOR TO ANY REPAYMENT OF ANY TERM BORROWINGS HEREUNDER, THE BORROWER SHALL
SELECT THE BORROWING OR BORROWINGS TO BE REPAID AND SHALL NOTIFY THE
ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY TELECOPY) OF SUCH ELECTION NOT
LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE
SCHEDULED DATE OF SUCH REPAYMENT. EACH REPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS INCLUDED IN THE REPAID BORROWING. REPAYMENTS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST ON THE AMOUNT REPAID.


 


SECTION 2.09. PREPAYMENT OF LOANS. (A)  THE BORROWER SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART, SUBJECT
TO THE REQUIREMENTS OF THIS SECTION.


 


(B)  UPON THE OCCURRENCE OF AN EXISTING HOTEL PROPERTY MANAGEMENT CONTRACT
PREPAYMENT EVENT, IF ANY, THE BORROWER SHALL, WITHIN THREE BUSINESS DAYS AFTER
SUCH EXISTING HOTEL PROPERTY MANAGEMENT CONTRACT PREPAYMENT EVENT, PREPAY TERM
BORROWINGS IN A PRINCIPAL AMOUNT EQUAL TO THE PRODUCT OF THE AGGREGATE PRINCIPAL
AMOUNT OF TERM LOANS OUTSTANDING AS OF SUCH DATE MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS (X) THE PORTION OF TOTAL MANAGEMENT REVENUES FOR THE MOST
RECENTLY ENDED FOUR FISCAL QUARTER PERIOD IMMEDIATELY PRIOR TO THE DATE OF SUCH
EXISTING HOTEL PROPERTY MANAGEMENT CONTRACT PREPAYMENT EVENT FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.01 ATTRIBUTABLE TO THE
APPLICABLE TERMINATED OR NON-RENEWED EXISTING HOTEL PROPERTY MANAGEMENT CONTRACT
(AS ESTIMATED BY A FINANCIAL OFFICER IN GOOD FAITH), AND THE DENOMINATOR OF
WHICH IS (Y) THE TOTAL MANAGEMENT REVENUES FOR THE MOST RECENTLY ENDED FOUR
FISCAL QUARTER PERIOD IMMEDIATELY PRIOR TO THE DATE OF SUCH EXISTING HOTEL
PROPERTY MANAGEMENT CONTRACT PREPAYMENT EVENT FOR WHICH FINANCIAL STATEMENTS
HAVE BEEN DELIVERED PURSUANT TO SECTION 5.01 (DETERMINED, IF APPLICABLE, ON A
PRO FORMA BASIS GIVING EFFECT TO THE TERMINATION OR NON-RENEWAL OF ALL OTHER
EXISTING HOTEL PROPERTY MANAGEMENT CONTRACTS HAVING BEEN TERMINATED OR NOT
RENEWED DURING SUCH FOUR CONSECUTIVE FISCAL QUARTER PERIOD AS IF EACH SUCH
TERMINATION OR NON-RENEWAL OCCURRED ON THE FIRST DAY OF SUCH FOUR CONSECUTIVE
FISCAL QUARTER PERIOD, AND AS ESTIMATED BY A FINANCIAL OFFICER IN GOOD FAITH).


 


(C)  PRIOR TO ANY OPTIONAL OR MANDATORY PREPAYMENT OF BORROWINGS HEREUNDER, THE
BORROWER SHALL SELECT THE BORROWING OR BORROWINGS TO BE PREPAID AND SHALL
SPECIFY SUCH SELECTION IN THE NOTICE OF SUCH PREPAYMENT PURSUANT TO
PARAGRAPH (D) OF THIS SECTION, PROVIDED, THAT ANY TERM LENDER MAY ELECT, BY
NOTICE TO THE ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY TELECOPY) AT LEAST
ONE BUSINESS DAY PRIOR TO THE PREPAYMENT DATE, TO DECLINE ALL OR ANY PORTION OF
ANY PREPAYMENT OF ITS TERM LOANS PURSUANT TO THIS SECTION (OTHER THAN AN
OPTIONAL PREPAYMENT PURSUANT TO PARAGRAPH (A) OF THIS SECTION,

 

27

--------------------------------------------------------------------------------


 


WHICH MAY NOT BE DECLINED), IN WHICH CASE THE AGGREGATE AMOUNT OF THE PREPAYMENT
SHALL BE REDUCED BY SUCH AMOUNT.


 


(D)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED
BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A
EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT OR (II) IN THE CASE OF PREPAYMENT OF
AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS
DAY BEFORE THE DATE OF PREPAYMENT. EACH SUCH NOTICE SHALL BE IRREVOCABLE AND
SHALL SPECIFY THE PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH BORROWING OR
PORTION THEREOF TO BE PREPAID AND, IN THE CASE OF A MANDATORY PREPAYMENT, A
REASONABLY DETAILED CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT. PROMPTLY
FOLLOWING RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF. EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL
BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING
OF THE SAME TYPE AS PROVIDED IN SECTION 2.02, EXCEPT AS NECESSARY TO APPLY FULLY
THE REQUIRED AMOUNT OF A MANDATORY PREPAYMENT. EACH PREPAYMENT OF A BORROWING
SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.
PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY
SECTION 2.11.


 


SECTION 2.10. FEES. THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR
ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED
UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT, IN IMMEDIATELY AVAILABLE
FUNDS. FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


SECTION 2.11. INTEREST. (A)  THE LOANS COMPRISING EACH ABR BORROWING SHALL BEAR
INTEREST AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE RATE.


 


(B)  THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE.


 


(C)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2.00% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2.00% PLUS THE RATE
APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


 


(D)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN, PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF
ANY REPAYMENT OR PREPAYMENT OF ANY LOAN, ACCRUED INTEREST ON THE PRINCIPAL
AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR
PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR
TO THE END OF THE CURRENT INTEREST

 

28

--------------------------------------------------------------------------------


 


PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE
DATE OF SUCH CONVERSION.


 


(E)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT
TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH
CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY). THE APPLICABLE ALTERNATE BASE RATE OR ADJUSTED
LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.12. ALTERNATE RATE OF INTEREST. IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR BORROWING:


 

(A) THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD; OR

 

(B) THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED
IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 


SECTION 2.13. INCREASED COSTS. (A)  IF ANY CHANGE IN LAW SHALL:


 

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY
LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH
RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE); OR

 

(II) IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION,
COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH
LENDER;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then upon request, accompanied by
a copy of the certificate and information referred to in clause (c) below, the
Borrower will pay to such Lender such additional

 

29

--------------------------------------------------------------------------------


 

amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 


(B)  IF ANY LENDER DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL
REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS
A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY SUCH LENDER TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S
POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME UPON REQUEST,  ACCOMPANIED BY A COPY
OF THE CERTIFICATE AND INFORMATION REFERRED TO IN CLAUSE (C) BELOW, THE BORROWER
WILL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)  A CERTIFICATE OF A LENDER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO
COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY AND THE BASIS FOR CALCULATING SUCH
AMOUNT OR AMOUNTS IN REASONABLE DETAIL, AS THE CASE MAY BE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. THE BORROWER SHALL PAY SUCH LENDER
THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT
THEREOF.


 


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION PURSUANT
TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND
SUCH COMPENSATION, PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS IS RETROACTIVE, THEN THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


SECTION 2.14. BREAK FUNDING PAYMENTS. IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE
OR PREPAY ANY TERM LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED PURSUANT
HERETO OR (D) THE ASSIGNMENT OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY
OF THE INTEREST PERIOD APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE
BORROWER PURSUANT TO SECTION 9.02(C), THEN, IN ANY SUCH EVENT, UPON REQUEST,
ACCOMPANIED BY A COPY OF THE CERTIFICATE AND INFORMATION TO BE DELIVERED BY THE
LENDER TO THE BORROWER PURSUANT TO THIS SECTION 2.14 THE BORROWER SHALL
COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH
EVENT. IN THE CASE OF A EURODOLLAR LOAN, SUCH LOSS, COST OR EXPENSE TO ANY
LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT DETERMINED BY SUCH LENDER TO BE THE
EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE
PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE ADJUSTED LIBO
RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR

 

30

--------------------------------------------------------------------------------


 


THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR
CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH
LOAN), OVER (II) THE AMOUNT OF INTEREST THAT WOULD ACCRUE ON SUCH PRINCIPAL
AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE THAT SUCH LENDER WOULD BID WERE IT
TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR DEPOSITS OF A COMPARABLE
AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR MARKET. A CERTIFICATE OF
ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO
RECEIVE PURSUANT TO THIS SECTION AND THE BASIS FOR CALCULATING SUCH AMOUNT OR
AMOUNTS IN REASONABLE DETAIL SHALL BE DELIVERED TO THE BORROWER AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR. THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


SECTION 2.15. TAXES. (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF ANY LOAN PARTY UNDER ANY LOAN DOCUMENT SHALL BE MADE FREE AND
CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES,
PROVIDED THAT IF THE BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES
OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED
AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT OR LENDER (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL
MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED
TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)  WITHOUT LIMITING THE PROVISIONS OF PARAGRAPH (A) ABOVE, THE BORROWER SHALL
TIMELY PAY ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.


 


(C)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER
WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, ACCOMPANIED BY A COPY OF THE
CERTIFICATE AND INFORMATION TO BE DELIVERED TO THE BORROWER PURSUANT TO THIS
CLAUSE (C), FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, ON OR WITH RESPECT
TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER UNDER ANY LOAN
DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST
AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR
NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. THE CERTIFICATE AS TO THE
AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR BY
THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.

 

31

--------------------------------------------------------------------------------


 


(E)  EACH LENDER THAT IS A U.S. PERSON (AS SUCH TERM IS DEFINED IN SECTION
7701(A)(30) OF THE CODE) (A “U.S. LENDER”) SHALL (I) DELIVER TO THE BORROWER AND
THE ADMINISTRATIVE AGENT, PRIOR TO THE FIRST DAY ON WHICH THE BORROWER IS
REQUIRED TO MAKE ANY PAYMENTS HEREUNDER TO LENDER, TWO COPIES OF UNITED STATES
INTERNAL REVENUE SERVICE FORM W-9 (OR SUCCESSOR FORMS). EACH U.S. LENDER THAT
SHALL BECOME A PARTICIPANT PURSUANT TO SECTION 9.04 SHALL, UPON THE
EFFECTIVENESS OF THE RELATED TRANSFER, BE REQUIRED TO PROVIDE ALL THE FORMS AND
STATEMENTS REQUIRED PURSUANT TO THIS SECTION 2.15(E), PROVIDED THAT IN THE CASE
OF A PARTICIPANT SUCH PARTICIPANT SHALL FURNISH ALL SUCH REQUIRED FORMS AND
STATEMENTS TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN
PURCHASED, AND (II) DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO
FURTHER COPIES OF ANY SUCH FORM OF CERTIFICATION ON OR BEFORE THE DATE THAT ANY
SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES OBSOLETE AND AFTER THE OCCURRENCE
OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY DELIVERED BY
IT TO THE BORROWER.


 


(F)  EACH LENDER THAT IS NOT A U.S. PERSON (AS SUCH TERM IS DEFINED IN SECTION
7701(A)(30) OF THE CODE) (A “NON-U.S. LENDER”) SHALL (I) DELIVER TO THE BORROWER
AND THE ADMINISTRATIVE AGENT, PRIOR TO THE FIRST DAY ON WHICH THE BORROWER IS
REQUIRED TO MAKE ANY PAYMENTS HEREUNDER TO LENDER, TWO COPIES OF EITHER UNITED
STATES INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI (OR SUCCESSOR FORMS)
OR, IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST,” A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS
THEREOF OR SUCCESSORS THERETO (AND, IF SUCH NON-U.S. LENDER DELIVERS A FORM
W-8BEN (WITH RESPECT TO THE PORTFOLIO INTEREST EXEMPTION), A CERTIFICATE
REPRESENTING THAT SUCH NON-U.S. LENDER (X) IS NOT A BANK FOR PURPOSES OF SECTION
881(C) OF THE CODE, IS NOT SUBJECT TO REGULATORY OR OTHER LEGAL REQUIREMENTS AS
A BANK IN ANY JURISDICTION, AND HAS NOT BEEN TREATED AS A BANK FOR PURPOSES OF
ANY TAX, SECURITIES LAW OR OTHER FILING OR SUBMISSION MADE TO ANY GOVERNMENTAL
AUTHORITY, ANY APPLICATION MADE TO A RATING AGENCY OR QUALIFICATION FOR ANY
EXEMPTION FROM TAX, SECURITIES LAW OR OTHER LEGAL REQUIREMENTS, (Y) IS NOT A
10-PERCENT SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE)
OF THE BORROWER AND (Z) IS NOT A CONTROLLED FOREIGN CORPORATION RELATED TO THE
BORROWER (WITHIN THE MEANING OF SECTION 864(D)(4) OF THE CODE)), PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION
FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON PAYMENTS BY THE
BORROWER UNDER THIS AGREEMENT, (II) DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT TWO FURTHER COPIES OF ANY SUCH FORM OF CERTIFICATION ON OR
BEFORE THE DATE THAT ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES OBSOLETE
AND AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM
PREVIOUSLY DELIVERED BY IT TO THE BORROWER; AND (III) OBTAIN SUCH EXTENSIONS OF
TIME FOR FILING AND COMPLETING SUCH FORMS OR CERTIFICATIONS AS MAY REASONABLY BE
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT; UNLESS IN ANY SUCH CASE
ANY CHANGE IN TREATY, LAW OR REGULATION HAS OCCURRED PRIOR TO THE DATE ON WHICH
ANY SUCH DELIVERY WOULD OTHERWISE BE REQUIRED THAT RENDERS ANY SUCH FORM
INAPPLICABLE OR WOULD PREVENT SUCH LENDER FROM DULY COMPLETING AND DELIVERING
ANY SUCH FORM WITH RESPECT TO IT AND SUCH LENDER SO ADVISES THE BORROWER AND THE
ADMINISTRATIVE AGENT. EACH NON-U.S. LENDER THAT SHALL BECOME A PARTICIPANT OR A
LENDER PURSUANT TO SECTION 9.04 SHALL, UPON THE EFFECTIVENESS OF THE RELATED
TRANSFER, BE REQUIRED TO PROVIDE ALL THE FORMS AND STATEMENTS REQUIRED PURSUANT
TO THIS SECTION 2.15(F), PROVIDED THAT IN THE CASE OF A PARTICIPANT SUCH
PARTICIPANT SHALL FURNISH ALL SUCH REQUIRED

 

32

--------------------------------------------------------------------------------


 


FORMS AND STATEMENTS TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL
HAVE BEEN PURCHASED.


 


(G)  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE BORROWER SHALL NOT BE
REQUIRED TO INDEMNIFY ANY U.S. LENDER OR THE ADMINISTRATIVE AGENT, OR TO PAY ANY
ADDITIONAL AMOUNTS TO SUCH U.S. LENDER OR THE ADMINISTRATIVE AGENT PURSUANT TO
THIS SECTION 2.15 TO THE EXTENT THAT THE OBLIGATION TO PAY SUCH ADDITIONAL
AMOUNTS WOULD NOT HAVE ARISEN BUT FOR A FAILURE BY SUCH U.S. LENDER TO COMPLY
WITH THE PROVISIONS OF CLAUSE (E) ABOVE.


 


(H)  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN THE BORROWER SHALL NOT BE
REQUIRED TO INDEMNIFY ANY NON-U.S. LENDER OR THE ADMINISTRATIVE AGENT, OR TO PAY
ANY ADDITIONAL AMOUNTS TO SUCH NON-U.S. LENDER OR THE ADMINISTRATIVE AGENT, IN
RESPECT OF U.S. FEDERAL WITHHOLDING TAX PURSUANT TO THIS SECTION 2.15 TO THE
EXTENT THAT (I) THE OBLIGATION TO WITHHOLD AMOUNTS WITH RESPECT TO U.S. FEDERAL
WITHHOLDING TAX EXISTED ON THE DATE SUCH NON-U.S. LENDER BECAME A PARTY TO THIS
AGREEMENT (OR, IN THE CASE OF A NON-U.S. PARTICIPANT, ON THE DATE SUCH
PARTICIPANT BECAME A PARTICIPANT HEREUNDER) OR AS OF THE DATE SUCH NON-U.S.
LENDER CHANGES ITS APPLICABLE LENDING OFFICE; PROVIDED, HOWEVER, THAT THIS
CLAUSE (I) SHALL NOT APPLY TO THE EXTENT THAT (X) IN THE CASE OF AN ASSIGNEE
LENDER OR A PARTICIPANT OR A CHANGE IN THE LENDER’S APPLICABLE LENDING OFFICE,
THE INDEMNITY PAYMENTS OR ADDITIONAL AMOUNTS LENDER (OR PARTICIPANT) WOULD BE
ENTITLED TO RECEIVE (WITHOUT REGARD TO THIS CLAUSE (I)) DO NOT EXCEED THE
INDEMNITY PAYMENT OR ADDITIONAL AMOUNTS THAT THE PERSON MAKING THE ASSIGNMENT,
PARTICIPATION, TRANSFER OR CHANGE IN LENDING OFFICE WOULD HAVE BEEN ENTITLED TO
RECEIVE IN THE ABSENCE OF SUCH ASSIGNMENT, PARTICIPATION, TRANSFER OR CHANGE IN
LENDING OFFICE, OR (Y) SUCH ASSIGNMENT, PARTICIPATION, TRANSFER OR CHANGE IN
LENDING OFFICE HAD BEEN REQUESTED BY THE BORROWER OR MADE WITH THE BORROWER’S
PRIOR WRITTEN CONSENT, (II) THE OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD
NOT HAVE ARISEN BUT FOR A FAILURE BY SUCH NON-U.S. LENDER OR NON-U.S.
PARTICIPANT TO COMPLY WITH THE PROVISIONS OF CLAUSE (E) ABOVE OR (III) ANY OF
THE REPRESENTATIONS OR CERTIFICATIONS MADE BY A NON-U.S. LENDER OR NON-U.S.
PARTICIPANT PURSUANT TO CLAUSE (E) ABOVE ARE INCORRECT AT THE TIME A PAYMENT
HEREUNDER IS MADE, OTHER THAN BY REASON OF ANY CHANGE IN TREATY, LAW OR
REGULATION HAVING EFFECT AFTER THE DATE SUCH REPRESENTATIONS OR CERTIFICATIONS
WERE MADE.


 


(I)  IF THE BORROWER DETERMINES IN GOOD FAITH THAT A REASONABLE BASIS EXISTS FOR
CONTESTING ANY TAXES FOR WHICH INDEMNIFICATION HAS BEEN PAID HEREUNDER, THE
RELEVANT LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE (TO THE EXTENT SUCH
LENDER OR THE ADMINISTRATIVE AGENT REASONABLY DETERMINES IN GOOD FAITH THAT IT
WILL NOT SUFFER ANY ADVERSE EFFECT AS A RESULT THEREOF), SHALL, SUBJECT TO
CLAUSE (I) OF THE PROVISO IN THE IMMEDIATELY SUCCEEDING SENTENCE, COOPERATE WITH
THE BORROWER IN CHALLENGING SUCH TAXES AT THE BORROWER’S EXPENSE IF SO REQUESTED
BY THE BORROWER IN WRITING. IF ANY LENDER OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, RECEIVES A REFUND RELATING TO A TAX FOR WHICH A PAYMENT HAS BEEN
MADE OR BORNE BY THE BORROWER PURSUANT TO THIS AGREEMENT, WHICH REFUND IN THE
GOOD FAITH JUDGMENT OF SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, IS ATTRIBUTABLE TO SUCH PAYMENT, THEN SUCH LENDER OR THE ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, SHALL REIMBURSE THE BORROWER FOR SUCH AMOUNT AS SUCH
LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, DETERMINES TO BE THE
PROPORTION OF THE

 

33

--------------------------------------------------------------------------------


 


REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT, IN NO BETTER OR WORSE
POSITION THAN IT WOULD HAVE BEEN IN IF THE PAYMENT BY OR BORNE BY THE BORROWER
HAD NOT BEEN REQUIRED; PROVIDED, HOWEVER, THAT (I) ANY LENDER OR THE
ADMINISTRATIVE AGENT MAY DETERMINE, IN ITS REASONABLE DISCRETION CONSISTENT WITH
THE POLICIES OF SUCH LENDER OR THE ADMINISTRATIVE AGENT, WHETHER TO SEEK A
REFUND AND (II) ANY TAXES THAT ARE IMPOSED ON A LENDER OR THE ADMINISTRATIVE
AGENT AS A RESULT OF A DISALLOWANCE OR REDUCTION OF ANY REFUND WITH RESPECT TO
WHICH SUCH LENDER OR THE ADMINISTRATIVE AGENT HAS MADE A PAYMENT TO THE BORROWER
PURSUANT TO THIS CLAUSE (H) SHALL BE TREATED AS A TAX FOR WHICH THE BORROWER IS
OBLIGATED TO INDEMNIFY SUCH LENDER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 2.15. NEITHER THE LENDERS NOR THE ADMINISTRATIVE AGENT SHALL BE OBLIGED
TO DISCLOSE INFORMATION REGARDING ITS TAX AFFAIRS OR COMPUTATIONS TO THE
BORROWER IN CONNECTION WITH THIS CLAUSE (I) OR ANY OTHER PROVISION OF THIS
SECTION 2.15.


 


SECTION 2.16. PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS. (A) 
THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT UNDER ANY LOAN
DOCUMENT (WHETHER OF PRINCIPAL, INTEREST OR FEES, OR OF AMOUNTS PAYABLE UNDER
SECTION 2.13, 2.14 OR 2.15 OR OTHERWISE) PRIOR TO THE TIME EXPRESSLY REQUIRED
HEREUNDER OR UNDER SUCH OTHER LOAN DOCUMENT FOR SUCH PAYMENT (OR, IF NO SUCH
TIME IS EXPRESSLY REQUIRED, PRIOR TO 12:00 NOON, NEW YORK CITY TIME), ON THE
DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF OR COUNTERCLAIM.
ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON. ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT 2 PENNS WAY, SUITE 200, NEW CASTLE,
DE 19720, EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.13, 2.14, 2.15 AND 9.03
SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO AND PAYMENTS PURSUANT TO
OTHER LOAN DOCUMENTS SHALL BE MADE TO THE PERSONS SPECIFIED THEREIN. THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE
ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING
RECEIPT THEREOF. IF ANY PAYMENT UNDER ANY LOAN DOCUMENT SHALL BE DUE ON A DAY
THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY (EXCEPT TO THE EXTENT PROVIDED IN THE DEFINITION OF
INTEREST PERIOD) AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST
THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. ALL PAYMENTS UNDER
EACH LOAN DOCUMENT SHALL BE MADE IN DOLLARS.


 


(B)  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, INTEREST AND FEES
THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED TOWARDS PAYMENT OF INTEREST AND
FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES.


 


(C)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS TERM LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER
PROPORTION OF THE AGGREGATE AMOUNT OF ITS TERM LOANS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE TERM LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO
THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS

 

34

--------------------------------------------------------------------------------


 


RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED
INTEREST ON THEIR RESPECTIVE TERM LOANS, PROVIDED THAT (I) IF ANY SUCH
PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE
THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE
PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR OTHER AFFILIATE
THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY). THE BORROWER
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF SETOFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT THE BORROWER WILL NOT MAKE
SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE
SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION AND IN ITS SOLE DISCRETION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.
IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF
THE LENDERS SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(E)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.04(A) OR (B), 2.16(D) OR 9.03(C), THEN THE ADMINISTRATIVE
AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF),
APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS
UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.17. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS. (A)  IF ANY LENDER
REQUESTS COMPENSATION UNDER SECTION 2.13, OR IF THE BORROWER IS REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.15, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES THAT WOULD ELIMINATE OR, IF
ELIMINATION IS NOT POSSIBLE, REDUCE TO THE EXTENT PRACTICABLE THE AMOUNTS
PAYABLE PURSUANT TO SECTION 2.13 OR 2.15, AS THE CASE MAY BE, IN THE FUTURE AND
(II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD
NOT BE INCONSISTENT WITH ITS INTERNAL POLICIES OR OTHERWISE ADVERSELY AFFECT
SUCH LENDER. THE BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.

 

35

--------------------------------------------------------------------------------


 


(B)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.13, OR IF THE BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.15, OR IF ANY
LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE BORROWER
MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO
AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT (I) THE BORROWER
SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH
CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED
PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER
FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS) AND
(III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION
UNDER SECTION 2.13 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.15,
SUCH ASSIGNMENT WILL RESULT IN A MATERIAL REDUCTION IN SUCH COMPENSATION OR
PAYMENTS. A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND
DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR
OTHERWISE (INCLUDING AS A RESULT OF ANY ACTION TAKEN BY SUCH LENDER UNDER
PARAGRAPH (A) ABOVE), THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH
ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

Each of Holdings and the Borrower represents and warrants to the Lenders that:

 


SECTION 3.01. ORGANIZATION; POWERS. EACH OF HOLDINGS, THE BORROWER AND THE
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED, TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER EACH LOAN
DOCUMENT TO WHICH IT IS A PARTY AND TO EFFECT THE TRANSACTIONS AND, EXCEPT WHERE
THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN,
AND IS IN GOOD STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS
REQUIRED.


 


SECTION 3.02. AUTHORIZATION; ENFORCEABILITY. THE TRANSACTIONS TO BE ENTERED INTO
BY EACH LOAN PARTY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ACTION AND, IF REQUIRED, ACTION BY THE HOLDERS OF SUCH LOAN PARTY’S EQUITY
INTERESTS. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH OF
HOLDINGS AND THE BORROWER AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT TO WHICH
ANY LOAN PARTY IS TO BE A PARTY, WHEN EXECUTED AND DELIVERED BY SUCH LOAN PARTY,
WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF HOLDINGS, THE BORROWER
OR SUCH LOAN PARTY (AS THE CASE MAY BE), ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,

 

36

--------------------------------------------------------------------------------



 


 INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF
WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 3.03. GOVERNMENTAL APPROVALS; NO CONFLICTS. THE TRANSACTIONS (A) DO NOT
REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY OTHER
ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED OR MADE
AND ARE IN FULL FORCE AND EFFECT AND EXCEPT FILINGS NECESSARY TO PERFECT LIENS
CREATED UNDER THE LOAN DOCUMENTS, (B) WILL NOT VIOLATE ANY REQUIREMENT OF LAW
APPLICABLE TO HOLDINGS, THE BORROWER OR ANY SUBSIDIARY, (C) WILL NOT VIOLATE OR
RESULT IN A DEFAULT UNDER ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING
UPON HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OR THEIR RESPECTIVE ASSETS, OR
GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY HOLDINGS,
THE BORROWER OR ANY SUBSIDIARY OR GIVE RISE TO A RIGHT OF, OR RESULT IN,
TERMINATION, CANCELATION OR ACCELERATION OF ANY OBLIGATION THEREUNDER, AND
(D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY, EXCEPT LIENS CREATED UNDER THE LOAN
DOCUMENTS AND LIENS PERMITTED UNDER SECTION 6.02.


 


SECTION 3.04. FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE. (A)  (I)THE
BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS THE COMBINED BALANCE SHEET AND
COMBINED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF MORGANS
HOTEL GROUP CO. PREDECESSOR (X) AS OF AND FOR THE FISCAL YEARS ENDED DECEMBER
31, 2004, REPORTED ON BY BDO SEIDMAN, LLP, INDEPENDENT REGISTERED PUBLIC
ACCOUNTING FIRM, AND (Y) AS OF AND FOR THE FISCAL QUARTER AND THE PORTION OF THE
FISCAL YEAR ENDED SEPTEMBER 30, 2005 (AND COMPARABLE PERIOD FOR THE PRIOR FISCAL
YEAR), CERTIFIED BY A FINANCIAL OFFICER AND (II) THE BALANCE SHEET OF HOLDINGS
AS OF OCTOBER 21, 2005, REPORTED ON BY BDO SEIDMAN, LLP, INDEPENDENT REGISTERED
PUBLIC ACCOUNTING FIRM. SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL
MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH
FLOWS OF HOLDINGS AND ITS SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS
AND THE ABSENCE OF FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED TO IN
CLAUSE (I)(Y) ABOVE.


 


(B)  THE BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS THE PRO FORMA
CONSOLIDATED BALANCE SHEET OF HOLDINGS AS OF SEPTEMBER 30, 2005, PREPARED GIVING
EFFECT TO THE TRANSACTIONS AS IF THE TRANSACTIONS HAD OCCURRED ON SUCH DATE.
SUCH PRO FORMA CONSOLIDATED BALANCE SHEET (I) HAS BEEN PREPARED IN GOOD FAITH
BASED ON THE SAME ASSUMPTIONS USED TO PREPARE THE PRO FORMA FINANCIAL STATEMENTS
INCLUDED IN THE INFORMATION MEMORANDUM (WHICH ASSUMPTIONS ARE BELIEVED BY
HOLDINGS AND THE BORROWER TO BE REASONABLE), (II) IS BASED ON THE BEST
INFORMATION AVAILABLE TO HOLDINGS AND THE BORROWER AFTER DUE INQUIRY,
(III) ACCURATELY REFLECTS ALL ADJUSTMENTS NECESSARY TO GIVE EFFECT TO THE
TRANSACTIONS AND (IV) PRESENTS FAIRLY, IN ALL MATERIAL RESPECTS, THE PRO FORMA
FINANCIAL POSITION OF HOLDINGS AND ITS SUBSIDIARIES AS OF SEPTEMBER 30, 2005, AS
IF THE TRANSACTIONS HAD OCCURRED ON SUCH DATE.


 


(C)  EXCEPT AS DISCLOSED IN THE FINANCIAL STATEMENTS REFERRED TO ABOVE OR THE
NOTES THERETO OR IN THE INFORMATION MEMORANDUM AND EXCEPT FOR THE DISCLOSED
MATTERS, AFTER GIVING EFFECT TO THE TRANSACTIONS, NONE OF HOLDINGS, THE BORROWER
OR THE SUBSIDIARIES

 

37

--------------------------------------------------------------------------------


 


HAS, AS OF THE EFFECTIVE DATE, ANY MATERIAL DIRECT OR CONTINGENT LIABILITIES,
UNUSUAL LONG-TERM COMMITMENTS OR UNREALIZED LOSSES.


 


SECTION 3.05. PROPERTIES. (A)  EACH OF HOLDINGS, THE BORROWER AND THE
SUBSIDIARIES HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL
AND PERSONAL PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT FOR LIENS PERMITTED
HEREBY AND OTHER EXCEPTIONS TO TITLE THAT DO NOT MATERIALLY INTERFERE WITH ITS
ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR AS PROPOSED TO BE
CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR THEIR INTENDED PURPOSES.


 


(B)  EACH OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES OWNS, OR IS LICENSED TO
USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL
PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY HOLDINGS, THE BORROWER
AND THE SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON,
EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)  AS OF THE EFFECTIVE DATE, NONE OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
HAS RECEIVED NOTICE OF, OR HAS KNOWLEDGE OF, ANY PENDING OR CONTEMPLATED
CONDEMNATION PROCEEDING AFFECTING ANY EXISTING HOTEL PROPERTY OR ANY SALE OR
DISPOSITION THEREOF IN LIEU OF CONDEMNATION THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.06. LITIGATION AND ENVIRONMENTAL MATTERS. (A)  THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY
PENDING AGAINST OR, TO THE KNOWLEDGE OF HOLDINGS OR THE BORROWER THREATENED
AGAINST OR AFFECTING HOLDINGS, THE BORROWER OR ANY SUBSIDIARY (I) AS TO WHICH
THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT (OTHER THAN THE DISCLOSED
MATTERS) OR (II) THAT INVOLVE ANY CHALLENGE TO THE VALIDITY OR ENFORCEABILITY OF
THE LOAN DOCUMENTS OR THE TRANSACTIONS.


 


(B)  EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT WITH RESPECT TO ANY OTHER
MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT, TO THE KNOWLEDGE OF HOLDINGS OR THE
BORROWER, NONE OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY (I) HAS FAILED TO
COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY
PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS
BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY
CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR
ANY ENVIRONMENTAL LIABILITY.


 


(C)  SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE STATUS OF
THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS RESULTED IN,
OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.07. COMPLIANCE WITH LAWS AND AGREEMENTS. EACH OF HOLDINGS, THE
BORROWER AND THE SUBSIDIARIES IS IN COMPLIANCE WITH (A) ALL REQUIREMENTS

 

38

--------------------------------------------------------------------------------


 


OF LAW APPLICABLE TO IT OR ITS PROPERTY AND (B) ALL INDENTURES, AGREEMENTS AND
OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT, IN THE CASE OF
CLAUSE (B) OF THIS SECTION, WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 3.08. INVESTMENT AND HOLDING COMPANY STATUS. NONE OF HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY IS (A) AN “INVESTMENT COMPANY” AS DEFINED IN, OR
SUBJECT TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940 OR (B) A
“HOLDING COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935.


 


SECTION 3.09. TAXES. EACH OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES (A) HAS
TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE
BEEN FILED, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND (B) HAS PAID OR CAUSED TO
BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY IT, EXCEPT ANY TAXES THAT ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, PROVIDED THAT
HOLDINGS, THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, HAS SET ASIDE ON
ITS BOOKS ADEQUATE RESERVES THEREFOR AND THE FAILURE TO PAY SUCH TAXES PENDING
RESOLUTION OF THE CONTEST WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


SECTION 3.10. ERISA. NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT. THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR
MARKET VALUE OF THE ASSETS OF SUCH PLAN BY AN AMOUNT THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND THE PRESENT VALUE OF ALL
ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS (BASED ON THE
ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS
NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS
REFLECTING SUCH AMOUNTS, EXCEED THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH
UNDERFUNDED PLANS BY AN AMOUNT THAT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


SECTION 3.11. DISCLOSURE. THE BORROWER HAS DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH HOLDINGS,
THE BORROWER OR ANY SUBSIDIARY IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO ANY OF
THEM, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT. TO THE KNOWLEDGE OF HOLDINGS OR THE
BORROWER, NEITHER THE INFORMATION MEMORANDUM NOR ANY OF THE OTHER REPORTS,
FINANCIAL STATEMENTS, CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON
BEHALF OF ANY LOAN PARTY TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION
WITH THE NEGOTIATION OF ANY LOAN DOCUMENT OR DELIVERED THEREUNDER (AS MODIFIED
OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL
MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING, PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL
INFORMATION, HOLDINGS AND

 

39

--------------------------------------------------------------------------------


 


THE BORROWER REPRESENT ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH
BASED UPON ASSUMPTIONS BELIEVED BY THEM TO BE REASONABLE AT THE TIME DELIVERED
AND, IF SUCH PROJECTED FINANCIAL INFORMATION WAS DELIVERED PRIOR TO THE
EFFECTIVE DATE, AS OF THE EFFECTIVE DATE.


 


SECTION 3.12. SUBSIDIARIES. AFTER GIVING EFFECT TO THE FORMATION AND STRUCTURING
TRANSACTIONS, HOLDINGS DOES NOT HAVE ANY SUBSIDIARIES OTHER THAN THE BORROWER
AND THE SUBSIDIARIES. SCHEDULE 3.12 SETS FORTH, AFTER GIVING EFFECT TO THE
FORMATION AND STRUCTURING TRANSACTIONS, THE NAME OF, AND THE OWNERSHIP INTEREST
OF THE BORROWER AND EACH SUBSIDIARY IN, EACH SUBSIDIARY AND IDENTIFIES EACH
SUBSIDIARY THAT IS A SUBSIDIARY LOAN PARTY.


 


SECTION 3.13. INSURANCE. SCHEDULE 3.13 SETS FORTH A DESCRIPTION OF ALL INSURANCE
MAINTAINED BY OR ON BEHALF OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY AS OF THE
EFFECTIVE DATE. AS OF THE EFFECTIVE DATE, ALL PREMIUMS IN RESPECT OF SUCH
INSURANCE HAVE BEEN PAID. HOLDINGS AND THE BORROWER BELIEVE THAT THE INSURANCE
MAINTAINED BY OR ON BEHALF OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES IS IN
SUCH AMOUNTS (WITH NO GREATER RISK RETENTION) AND AGAINST SUCH RISKS AS IS
(I) CUSTOMARILY MAINTAINED BY COMPANIES OF ESTABLISHED REPUTE ENGAGED IN THE
SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS AND
(II) ADEQUATE.


 


SECTION 3.14. LABOR MATTERS. EXCEPT FOR DISCLOSED MATTERS AND SUCH OTHER MATTER
THAT IN THE AGGREGATE WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, NONE OF HOLDINGS, BORROWER, NOR ANY OF THE SUBSIDIARIES HAS
RECEIVED WRITTEN NOTICE, OR OTHERWISE HAS REASON TO BELIEVE THAT IT IS ENGAGED
IN ANY UNFAIR LABOR PRACTICE THAT WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT. THERE IS (I) NO UNFAIR LABOR PRACTICE COMPLAINT PENDING
AGAINST HOLDINGS, BORROWER OR ANY OF THE SUBSIDIARIES OR, TO THE KNOWLEDGE OF
HOLDINGS OR THE BORROWER, THREATENED AGAINST ANY OF THEM, BEFORE THE NATIONAL
LABOR RELATIONS BOARD, AND NO GRIEVANCE OR ARBITRATION PROCEEDING ARISING OUT OF
OR UNDER ANY COLLECTIVE BARGAINING AGREEMENT IS SO PENDING AGAINST HOLDINGS,
BORROWER OR ANY OF THE SUBSIDIARIES OR, TO THE KNOWLEDGE OF HOLDINGS OR THE
BORROWER, THREATENED AGAINST ANY OF THEM, (II) NO STRIKE, LABOR DISPUTE,
SLOWDOWN OR STOPPAGE PENDING AGAINST HOLDINGS, BORROWER OR ANY OF THE
SUBSIDIARIES OR, TO THE KNOWLEDGE OF HOLDINGS OR THE BORROWER, THREATENED
AGAINST HOLDINGS, BORROWER OR ANY OF THE SUBSIDIARIES AND (III) TO THE KNOWLEDGE
OF HOLDINGS OR THE BORROWER, NO UNION REPRESENTATION QUESTION EXISTING WITH
RESPECT TO THE EMPLOYEES OF HOLDINGS, BORROWER OR ANY OF THE SUBSIDIARIES AND,
TO THE KNOWLEDGE OF HOLDINGS OR THE BORROWER, NO UNION ORGANIZING ACTIVITIES ARE
TAKING PLACE.


 


SECTION 3.15. SOLVENCY. IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS,
(A) THE FAIR VALUE OF THE ASSETS OF EACH LOAN PARTY, AT A FAIR VALUATION, WILL
EXCEED ITS DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, (B) THE
PRESENT FAIR SALEABLE VALUE OF THE PROPERTY OF EACH LOAN PARTY WILL BE GREATER
THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF ITS DEBTS
AND OTHER LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
OTHER LIABILITIES BECOME ABSOLUTE AND MATURED, (C) EACH LOAN PARTY WILL BE ABLE
TO PAY ITS DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH
DEBTS AND LIABILITIES BECOME ABSOLUTE AND MATURED, AND (D) EACH

 

40

--------------------------------------------------------------------------------


 


LOAN PARTY WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT THE
BUSINESS IN WHICH IT IS ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED AND IS
PROPOSED TO BE CONDUCTED FOLLOWING THE EFFECTIVE DATE.


 


ARTICLE IV


 


CONDITIONS


 

The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(A) THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS (OR THEIR COUNSEL)
SHALL HAVE RECEIVED FROM EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS
AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AGREEMENT.

 

(B) THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS SHALL HAVE RECEIVED A
FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS
AND DATED THE EFFECTIVE DATE) OF SULLIVAN & CROMWELL LLP, COUNSEL FOR HOLDINGS,
THE BORROWER AND THE SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT B AND
COVERING SUCH OTHER MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR
THE TRANSACTIONS AS THE ADMINISTRATIVE AGENT OR EITHER JOINT LEAD ARRANGER SHALL
REASONABLY REQUEST. EACH OF HOLDINGS AND THE BORROWER HEREBY REQUESTS SUCH
COUNSEL TO DELIVER SUCH OPINION.

 

(C) THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS SHALL HAVE RECEIVED
SUCH DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT, EITHER JOINT LEAD
ARRANGER OR THEIR COUNSEL MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION,
EXISTENCE AND GOOD STANDING OF EACH LOAN PARTY, THE AUTHORIZATION OF THE
TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE LOAN PARTIES, THE LOAN
DOCUMENTS OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, THE JOINT LEAD ARRANGERS AND THEIR COUNSEL.

 

(D) THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS SHALL HAVE RECEIVED A
CERTIFICATE, DATED THE EFFECTIVE DATE AND SIGNED BY A FINANCIAL OFFICER OR THE
PRESIDENT OR A VICE PRESIDENT OF HOLDINGS, CERTIFYING THAT (I) THE
REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN EACH LOAN
DOCUMENT DATED ON OR AS OF SUCH DATE SHALL BE TRUE AND CORRECT ON AND AS OF SUCH
DATE AND (II) AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO THE INITIAL
TERM BORROWING NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

(E) THE ADMINISTRATIVE AGENT, THE JOINT BOOKRUNNERS, THE JOINT LEAD ARRANGERS
AND THEIR AFFILIATES SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED,

 

41

--------------------------------------------------------------------------------


 

REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES (INCLUDING FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL) REQUIRED TO BE REIMBURSED OR PAID BY ANY LOAN
PARTY UNDER ANY LOAN DOCUMENT.

 

(F) THE EFFECTIVE DATE GUARANTEE REQUIREMENT SHALL HAVE BEEN SATISFIED AND THE
ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS SHALL HAVE RECEIVED A
COMPLETED PERFECTION CERTIFICATE DATED THE EFFECTIVE DATE AND SIGNED BY A
FINANCIAL OFFICER OR LEGAL OFFICER OF HOLDINGS, TOGETHER WITH ALL ATTACHMENTS
CONTEMPLATED THEREBY, INCLUDING THE RESULTS OF A SEARCH OF THE UNIFORM
COMMERCIAL CODE (OR EQUIVALENT) FILINGS MADE WITH RESPECT TO THE LOAN PARTIES IN
THE JURISDICTIONS CONTEMPLATED BY THE PERFECTION CERTIFICATE AND COPIES OF THE
FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH SEARCH AND
EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE JOINT LEAD
ARRANGERS THAT THE LIENS INDICATED BY SUCH FINANCING STATEMENTS (OR SIMILAR
DOCUMENTS) ARE PERMITTED BY SECTION 6.02 OR HAVE BEEN OR WILL CONTEMPORANEOUSLY
WITH THE DEBT PREPAYMENT BE RELEASED.

 

(G) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE THAT THE INSURANCE
REQUIRED BY SECTION 5.07 IS IN EFFECT.

 

(H) ALL CONSENTS AND APPROVALS REQUIRED TO BE OBTAINED FROM ANY GOVERNMENTAL
AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE TRANSACTIONS SHALL HAVE BEEN
OBTAINED, AND ALL APPLICABLE WAITING PERIODS AND APPEAL PERIODS (INCLUDING ANY
EXTENSIONS THEREOF) SHALL HAVE EXPIRED AND THERE SHALL BE NO GOVERNMENTAL OR
JUDICIAL ACTION, ACTUAL OR THREATENED, THAT COULD REASONABLY BE EXPECTED TO
RESTRAIN, PREVENT OR IMPOSE BURDENSOME CONDITIONS ON THE TRANSACTIONS.

 

(I) THE LENDERS SHALL HAVE RECEIVED A PRO FORMA CONSOLIDATED BALANCE SHEET OF
HOLDINGS AS OF SEPTEMBER 30, 2005, REFLECTING ALL PRO FORMA ADJUSTMENTS AS IF
THE TRANSACTIONS HAD BEEN CONSUMMATED ON SUCH DATE, AND SUCH PRO FORMA
CONSOLIDATED BALANCE SHEET SHALL BE CONSISTENT IN ALL MATERIAL RESPECTS WITH THE
FORECASTS AND OTHER INFORMATION PREVIOUSLY PROVIDED TO THE LENDERS.

 

(J) THE LENDERS SHALL HAVE RECEIVED (I)(A) AUDITED COMBINED BALANCE SHEETS AND
COMBINED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME, STOCKHOLDERS’ EQUITY
AND CASH FLOWS OF MORGANS HOTEL GROUP CO. PREDECESSOR AS OF AND FOR THE FISCAL
YEARS ENDED DECEMBER 31, 2004 AND THE RELATED NOTES THERETO AND (B) THE AUDITED
BALANCE SHEET OF HOLDINGS AS OF OCTOBER 21, 2005 AND THE RELATED NOTES THERETO,
IN EACH CASE ACCOMPANIED BY A TRUE AND CORRECT COPY OF THE REPORTS THEREON BY
BDO SEIDMAN, LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AND
(II) UNAUDITED COMBINED BALANCE SHEETS AND COMBINED STATEMENTS OF OPERATIONS AND
COMPREHENSIVE INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF MORGANS HOTEL GROUP
CO. PREDECESSOR AS OF AND FOR THE FISCAL QUARTER AND PORTION OF THE FISCAL YEAR
ENDED SEPTEMBER 30, 2005 (AND FOR THE COMPARABLE PERIODS FOR THE PRIOR FISCAL
YEAR), PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED (SUBJECT TO
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES) AND CERTIFIED

 

42

--------------------------------------------------------------------------------


 

BY A FINANCIAL OFFICER, WHICH FINANCIAL STATEMENTS DESCRIBED IN CLAUSES (I) AND
(II) SHALL NOT BE MATERIALLY INCONSISTENT WITH THE FINANCIAL STATEMENTS OR
FORECASTS PREVIOUSLY PROVIDED TO THE LENDERS.

 

(K) THE LENDERS SHALL HAVE RECEIVED A CERTIFICATE OF AN EXECUTIVE OFFICER OF
HOLDINGS CERTIFYING THAT THE DOCUMENTATION FOR THE FORMATION AND STRUCTURING
TRANSACTIONS HAS BEEN COMPLETED IN ALL MATERIAL RESPECTS, SIGNED AND DELIVERED
INTO ESCROW AND THAT THE CONDITION PRECEDENT TO THE CONSUMMATION OF THE
FORMATION AND STRUCTURING TRANSACTIONS DESCRIBED IN SECTION 2.1(A) OF THE
FORMATION AND STRUCTURING AGREEMENT DATED AS OF OCTOBER 25, 2005 AMONG MHG LLC
AND THE SHAREHOLDERS OF MHG LLC PARTY THERETO HAS BEEN SATISFIED AND THAT THE
FORMATION AND STRUCTURING TRANSACTIONS SHALL BE CONSUMMATED PROMPTLY FOLLOWING
THE INITIAL TERM LOAN BORROWING.

 

(L) AFTER GIVING EFFECT TO THE TRANSACTIONS, NONE OF HOLDINGS, THE BORROWER OR
ANY SUBSIDIARY SHALL HAVE OUTSTANDING ANY SHARES OF PREFERRED STOCK OR
DISQUALIFIED EQUITY INTERESTS OR ANY INDEBTEDNESS, OTHER THAN (I) INDEBTEDNESS
INCURRED UNDER THE LOAN DOCUMENTS AND (II) INDEBTEDNESS SET FORTH ON
SCHEDULE 6.01. THE TERMS AND CONDITIONS OF ALL INDEBTEDNESS TO REMAIN
OUTSTANDING AFTER THE EFFECTIVE DATE (INCLUDING TERMS AND CONDITIONS RELATING TO
INTEREST RATES, FEES, AMORTIZATION, MATURITY, REDEMPTION, SUBORDINATION,
COVENANTS, EVENTS OF DEFAULT AND REMEDIES) SHALL BE SATISFACTORY IN ALL RESPECTS
TO THE LENDERS.

 

(M) THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS SHALL BE SATISFIED
THAT, AFTER GIVING EFFECT TO THE TRANSACTIONS ON THE EFFECTIVE DATE, THE
LEVERAGE RATIO FOR THE MOST RECENTLY ENDED FOUR FISCAL QUARTER PERIOD ENDING AT
LEAST 45 DAYS PRIOR TO THE EFFECTIVE DATE SHALL BE NO MORE THAN 5.00 TO 1.00,
AND THE LENDERS SHALL HAVE RECEIVED A CERTIFICATE OF A FINANCIAL OFFICER
CERTIFYING TO THAT EFFECT.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on March
15, 2006 (and, in the event such conditions are not so satisfied or waived, the
Term Loan Commitments shall terminate at such time).

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full, each of Holdings and the Borrower covenants and agrees with the
Lenders that:

 

43

--------------------------------------------------------------------------------


 


SECTION 5.01. FINANCIAL STATEMENTS AND OTHER INFORMATION. THE BORROWER WILL
FURNISH TO THE ADMINISTRATIVE AGENT AND EACH JOINT LEAD ARRANGER:


 

(A) WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS, HOLDINGS’S
AUDITED CONSOLIDATED BALANCE SHEET AND AUDITED CONSOLIDATED STATEMENTS OF
OPERATIONS AND COMPREHENSIVE INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF
THE END OF AND FOR SUCH YEAR, AND RELATED NOTES THERETO, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED
ON BY BDO SEIDMAN, LLP OR OTHER INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
HOLDINGS AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, PROVIDED THAT THE FILING OF SUCH FINANCIAL STATEMENTS WITH
THE SECURITIES AND EXCHANGE COMMISSION SHALL CONSTITUTE DELIVERY FOR PURPOSES OF
THIS SECTION;

 

(B) WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF HOLDINGS, HOLDINGS’S UNAUDITED CONSOLIDATED BALANCE SHEET
AND UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL QUARTER
AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN
THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL
CERTIFIED BY A FINANCIAL OFFICER AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES, PROVIDED THAT THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE
SECURITIES AND EXCHANGE COMMISSION SHALL CONSTITUTE DELIVERY FOR PURPOSES OF
THIS SECTION;

 

(C) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
PARAGRAPH (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER (I) CERTIFYING
AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS OCCURRED, SPECIFYING
THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING
COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTIONS 6.12, 6.13 AND 6.14 AND
(III) STATING WHETHER ANY CHANGE IN THE APPLICATION OF GAAP TO THE FINANCIAL
STATEMENTS OF HOLDINGS HAS OCCURRED SINCE THE LATER OF THE DATE OF THE
BORROWER’S AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04 AND THE DATE
OF THE PRIOR CERTIFICATE DELIVERED PURSUANT TO THIS PARAGRAPH (C) INDICATING
SUCH A CHANGE AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF
SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

 

(D) PRIOR TO THE COMMENCEMENT OF EACH FISCAL YEAR OF THE BORROWER, A DETAILED
CONSOLIDATED BUDGET FOR SUCH FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED
BALANCE SHEET AND CONSOLIDATED STATEMENTS OF PROJECTED OPERATIONS,

 

44

--------------------------------------------------------------------------------


 

COMPREHENSIVE INCOME AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL YEAR
AND SETTING FORTH THE ASSUMPTIONS USED FOR PURPOSES OF PREPARING SUCH BUDGET)
AND, PROMPTLY WHEN AVAILABLE, ANY SIGNIFICANT REVISIONS OF SUCH BUDGET; AND

 

(E) PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT,
AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

 


SECTION 5.02. NOTICES OF MATERIAL EVENTS. HOLDINGS AND THE BORROWER WILL FURNISH
TO THE ADMINISTRATIVE AGENT (FOR DISTRIBUTION TO EACH LENDER THROUGH THE
ADMINISTRATIVE AGENT) WRITTEN NOTICE OF THE FOLLOWING PROMPTLY AFTER OBTAINING
KNOWLEDGE THEREOF:


 

(A) THE OCCURRENCE OF ANY DEFAULT;

 

(B) THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR, TO THE KNOWLEDGE OF A
FINANCIAL OFFICER OR ANOTHER EXECUTIVE OFFICER OF HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY, AFFECTING HOLDINGS, THE BORROWER OR ANY AFFILIATE THEREOF THAT, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT;

 

(C) THE OCCURRENCE OF ANY ERISA EVENT OR ANY FACT OR CIRCUMSTANCE THAT GIVES
RISE TO A REASONABLE EXPECTATION THAT ANY ERISA EVENT WILL OCCUR THAT, IN EITHER
CASE, ALONE OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED OR ARE
REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT; AND

 

(D) ANY OTHER DEVELOPMENT (INCLUDING NOTICE OF ANY ENVIRONMENTAL LIABILITY) THAT
RESULTS IN, OR COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE
EFFECT.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of Holdings setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 


SECTION 5.03. INFORMATION REGARDING COLLATERAL. (A)  IN THE EVENT THAT THE
COLLATERAL AND GUARANTEE REQUIREMENT HAS BEEN SATISFIED, THE BORROWER WILL
FURNISH TO THE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE (I) IN
ANY LOAN PARTY’S CORPORATE NAME, (II) IN THE JURISDICTION OF INCORPORATION OR
ORGANIZATION OF ANY LOAN PARTY OR (III) IN ANY LOAN PARTY’S ORGANIZATIONAL
IDENTIFICATION NUMBER. THE BORROWER AGREES NOT TO EFFECT OR PERMIT ANY CHANGE
REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE BEEN MADE UNDER
THE UNIFORM COMMERCIAL CODE OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE
ADMINISTRATIVE AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A
VALID, LEGAL AND PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL. THE BORROWER
ALSO

 

45

--------------------------------------------------------------------------------


 


AGREES PROMPTLY TO NOTIFY THE ADMINISTRATIVE AGENT IF ANY MATERIAL PORTION OF
THE COLLATERAL IS DAMAGED OR DESTROYED.


 


(B)  IN THE EVENT THAT THE COLLATERAL AND GUARANTEE REQUIREMENT HAS BEEN
SATISFIED, AT THE TIME OF DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO
SECTION 5.01(A) OR (B), THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE EXECUTED BY A FINANCIAL OFFICER OR CHIEF LEGAL OFFICER OF HOLDINGS
(I) SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO THE PERFECTION
CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH INFORMATION
SINCE THE DATE OF THE PERFECTION CERTIFICATE DELIVERED ON THE EFFECTIVE DATE OR
THE DATE OF THE MOST RECENT CERTIFICATE DELIVERED PURSUANT TO THIS SECTION AND
(II) CERTIFYING THAT ALL UNIFORM COMMERCIAL CODE FINANCING STATEMENTS (INCLUDING
FIXTURE FILINGS, AS THE CASE MAY BE) OR OTHER APPROPRIATE FILINGS, RECORDINGS OR
REGISTRATIONS, INCLUDING ALL REFILINGS, RERECORDINGS AND REREGISTRATIONS,
CONTAINING A DESCRIPTION OF THE COLLATERAL HAVE BEEN FILED OF RECORD IN EACH
GOVERNMENTAL, MUNICIPAL OR OTHER APPROPRIATE OFFICE IN EACH JURISDICTION
IDENTIFIED PURSUANT TO CLAUSE (I) ABOVE TO THE EXTENT NECESSARY TO PROTECT AND
PERFECT THE SECURITY INTERESTS UNDER THE COLLATERAL AGREEMENT FOR A PERIOD OF
NOT LESS THAN 18 MONTHS AFTER THE DATE OF SUCH CERTIFICATE (EXCEPT AS NOTED
THEREIN WITH RESPECT TO ANY CONTINUATION STATEMENTS TO BE FILED WITHIN SUCH
PERIOD).


 


SECTION 5.04. EXISTENCE; CONDUCT OF BUSINESS. EACH OF HOLDINGS AND THE BORROWER
WILL, AND HOLDINGS WILL CAUSE EACH SUBSIDIARY TO, DO OR CAUSE TO BE DONE ALL
THINGS NECESSARY TO OBTAIN, PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT
ITS LEGAL EXISTENCE AND THE RIGHTS, LICENSES, PERMITS, PRIVILEGES, FRANCHISES,
PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES MATERIAL TO THE CONDUCT OF ITS
BUSINESS, PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT ANY MERGER,
CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED UNDER SECTION 6.03.


 


SECTION 5.05. PAYMENT OF OBLIGATIONS. EACH OF HOLDINGS AND THE BORROWER WILL,
AND HOLDINGS WILL CAUSE EACH SUBSIDIARY TO, PAY ITS MATERIAL OBLIGATIONS,
INCLUDING TAX LIABILITIES, BEFORE THE SAME SHALL BECOME DELINQUENT OR IN
DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) HOLDINGS, THE BORROWER OR SUCH
SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN
ACCORDANCE WITH GAAP, (C) SUCH CONTEST EFFECTIVELY SUSPENDS COLLECTION OF THE
CONTESTED OBLIGATION AND THE ENFORCEMENT OF ANY LIEN SECURING SUCH OBLIGATION
AND (D) THE FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.06. MAINTENANCE OF PROPERTIES. EXCEPT TO THE EXTENT THE FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, EACH
OF HOLDINGS AND THE BORROWER WILL, AND HOLDINGS WILL CAUSE EACH SUBSIDIARY TO,
KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD
WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


SECTION 5.07. INSURANCE. EACH OF HOLDINGS AND THE BORROWER WILL, AND HOLDINGS
WILL CAUSE EACH SUBSIDIARY TO, MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES, (A) INSURANCE IN SUCH AMOUNTS (WITH NO GREATER RISK
RETENTION) AND AGAINST SUCH RISKS AS IS (I) CUSTOMARILY MAINTAINED BY COMPANIES
OF ESTABLISHED REPUTE

 

46

--------------------------------------------------------------------------------


 


ENGAGED IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR
LOCATIONS AND (II) CONSIDERED ADEQUATE BY HOLDINGS AND THE BORROWER AND (B) ALL
OTHER INSURANCE AS MAY BE REQUIRED BY LAW OR ANY OTHER LOAN DOCUMENT. THE
BORROWER WILL FURNISH TO THE LENDERS, UPON REQUEST OF THE ADMINISTRATIVE AGENT,
INFORMATION IN REASONABLE DETAIL AS TO THE INSURANCE SO MAINTAINED.


 


SECTION 5.08. CASUALTY AND CONDEMNATION. IN THE EVENT THAT THE COLLATERAL AND
GUARANTEE REQUIREMENT HAS BEEN SATISFIED, THE BORROWER (A) WILL FURNISH TO THE
ADMINISTRATIVE AGENT (FOR DISTRIBUTION TO EACH LENDER THROUGH THE ADMINISTRATIVE
AGENT) PROMPT WRITTEN NOTICE OF ANY CASUALTY OR OTHER INSURED DAMAGE TO ANY
MATERIAL PORTION OF THE COLLATERAL OR THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING FOR THE TAKING OF ANY MATERIAL PORTION OF OR ANY MATERIAL INTEREST IN
THE COLLATERAL UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR
PROCEEDING.


 


SECTION 5.09. BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS. EACH OF HOLDINGS
AND THE BORROWER WILL, AND HOLDINGS WILL CAUSE EACH SUBSIDIARY TO, KEEP PROPER
BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF
ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES. EACH
OF HOLDINGS AND THE BORROWER WILL, AND HOLDINGS WILL CAUSE EACH SUBSIDIARY TO,
PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER,
UPON REASONABLE PRIOR NOTICE, TO VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE
AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO DISCUSS ITS AFFAIRS,
FINANCES AND CONDITION WITH ITS OFFICERS AND INDEPENDENT ACCOUNTANTS, ALL AT
SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED.


 


SECTION 5.10. COMPLIANCE WITH LAWS. EACH OF HOLDINGS AND THE BORROWER WILL, AND
HOLDINGS WILL CAUSE EACH SUBSIDIARY TO, COMPLY WITH ALL REQUIREMENTS OF LAW WITH
RESPECT TO IT OR ITS PROPERTY EXCEPT TO THE EXTENT THAT THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


SECTION 5.11. USE OF PROCEEDS. THE PROCEEDS OF THE TERM LOANS WILL BE USED TO
PREPAY INDEBTEDNESS OUTSTANDING UNDER THE EXISTING MEZZANINE LOANS. NO PART OF
THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY
PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD,
INCLUDING REGULATIONS T, U AND X.


 


SECTION 5.12. ADDITIONAL SUBSIDIARIES. IF ANY ADDITIONAL SUBSIDIARY IS FORMED OR
ACQUIRED AFTER THE EFFECTIVE DATE, HOLDINGS WILL, WITHIN THIRTY BUSINESS DAYS
AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED, NOTIFY THE ADMINISTRATIVE AGENT AND
THE LENDERS THEREOF.


 


SECTION 5.13. FURTHER ASSURANCES. (A)  EACH OF HOLDINGS AND THE BORROWER WILL,
AND HOLDINGS WILL CAUSE EACH SUBSIDIARY LOAN PARTY TO, EXECUTE ANY AND ALL
FURTHER DOCUMENTS, FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE
ALL SUCH FURTHER ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING
STATEMENTS, FIXTURE FILINGS, MORTGAGES, DEEDS OF TRUST AND OTHER DOCUMENTS),
THAT MAY BE REQUIRED UNDER ANY APPLICABLE LAW, OR THAT THE ADMINISTRATIVE AGENT
OR THE REQUIRED LENDERS MAY REASONABLY

 

47

--------------------------------------------------------------------------------


 


REQUEST, TO CAUSE THE EFFECTIVE DATE GUARANTEE REQUIREMENT TO BE AND REMAIN
SATISFIED AND TO CAUSE THE COLLATERAL AND GUARANTEE REQUIREMENT, IF SATISFIED,
TO REMAIN SATISFIED, ALL AT THE EXPENSE OF THE LOAN PARTIES. EACH OF HOLDINGS
AND THE BORROWER ALSO AGREES TO PROVIDE TO THE ADMINISTRATIVE AGENT, FROM TIME
TO TIME UPON REQUEST, EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AS TO THE PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE
CREATED BY THE SECURITY DOCUMENTS.


 


(B)  IN THE EVENT THAT THE COLLATERAL AND GUARANTEE REQUIREMENT HAS BEEN
SATISFIED, IF ANY MATERIAL ASSETS (INCLUDING ANY REAL PROPERTY OR IMPROVEMENTS
THERETO OR ANY INTEREST THEREIN WITH A FAIR MARKET VALUE IN EXCESS OF
$5,000,000) ARE ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY LOAN PARTY AFTER THE
EFFECTIVE DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER THE COLLATERAL
AGREEMENT THAT BECOME SUBJECT TO THE LIEN CREATED BY THE COLLATERAL AGREEMENT
UPON ACQUISITION THEREOF), THE BORROWER WILL NOTIFY THE ADMINISTRATIVE AGENT AND
THE LENDERS THEREOF.


 


SECTION 5.14. INTEREST RATE PROTECTION. HOLDINGS WILL, DIRECTLY OR INDIRECTLY,
MAINTAIN IN EFFECT ONE OR MORE SWAP AGREEMENTS THE EFFECT OF WHICH IS THAT AT
LEAST 50% OF TOTAL INDEBTEDNESS WILL BE SUBJECT TO INTEREST AT A FIXED RATE OR
THE INTEREST COST IN RESPECT OF WHICH WILL BE FIXED, IN EACH CASE ON TERMS AND
CONDITIONS REASONABLY ACCEPTABLE TO THE JOINT LEAD ARRANGERS.


 


SECTION 5.15. FORMATION AND STRUCTURING TRANSACTIONS. HOLDINGS WILL CAUSE EACH
OF (A)  THE FORMATION AND STRUCTURING TRANSACTIONS TO BE CONSUMMATED AND (B) THE
DEBT PREPAYMENT TO OCCUR NO LATER THAN THREE DAYS FOLLOWING THE EFFECTIVE DATE.


 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Until the Term Loan Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable (other than contingent amounts not yet due) under any Loan Document have
been paid in full, each of Holdings and the Borrower covenants and agrees with
the Lenders that:

 


SECTION 6.01. INDEBTEDNESS; CERTAIN EQUITY SECURITIES. (A)  THE BORROWER WILL
NOT, AND HOLDINGS WILL NOT PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR
PERMIT TO EXIST ANY INDEBTEDNESS, EXCEPT:


 

(I) INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(II) INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.01 AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS, PROVIDED THAT
SUCH EXTENDING, RENEWAL OR REPLACEMENT INDEBTEDNESS (A) SHALL NOT BE
INDEBTEDNESS OF AN OBLIGOR THAT WAS NOT AN OBLIGOR WITH RESPECT TO THE
INDEBTEDNESS BEING EXTENDED, RENEWED OR REPLACED (UNLESS SUCH OBLIGOR IS A
SUBSIDIARY FORMED SPECIFICALLY FOR THAT PURPOSE), (B) SHALL NOT BE IN A
PRINCIPAL AMOUNT THAT EXCEEDS THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS BEING
EXTENDED,

 

48

--------------------------------------------------------------------------------


 

RENEWED OR REPLACED (PLUS ANY ACCRUED BUT UNPAID INTEREST AND REDEMPTION PREMIUM
THEREON), (C) SHALL NOT HAVE AN EARLIER MATURITY DATE OR SHORTER WEIGHTED
AVERAGE LIFE THAN THE INDEBTEDNESS BEING EXTENDED, RENEWED OR REPLACED AND
(D) SHALL NOT HAVE TERMS (INCLUDING COVENANTS, EVENTS OF DEFAULT, REMEDIES,
REDEMPTION PROVISIONS AND SINKING FUND PROVISIONS, BUT EXCLUDING FINANCIAL TERMS
SUCH AS INTEREST RATES AND REDEMPTION PROVISIONS) LESS FAVORABLE IN ANY MATERIAL
RESPECT TO THE LENDERS THAN THE TERMS OF THE INDEBTEDNESS BEING EXTENDED,
RENEWED OR REPLACED;

 

(III) INDEBTEDNESS OUTSTANDING UNDER THE REVOLVING CREDIT AGREEMENT AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF SUCH INDEBTEDNESS, PROVIDED THAT SUCH
EXTENDING, RENEWAL OR REPLACEMENT INDEBTEDNESS (A) SHALL NOT BE INDEBTEDNESS OF
AN OBLIGOR THAT WAS NOT AN OBLIGOR WITH RESPECT TO INDEBTEDNESS BEING EXTENDED,
RENEWED OR REPLACED (UNLESS SUCH OBLIGOR IS A SUBSIDIARY FORMED SPECIFICALLY FOR
THAT PURPOSE), (B) SHALL NOT BE IN A PRINCIPAL AMOUNT THAT EXCEEDS THE PRINCIPAL
AMOUNT OF THE INDEBTEDNESS BEING EXTENDED, RENEWED OR REPLACED (PLUS ANY ACCRUED
BUT UNPAID INTEREST AND REDEMPTION PREMIUM THEREON), (C) SHALL NOT HAVE AN
EARLIER MATURITY DATE OR SHORTER WEIGHTED AVERAGE LIFE THAN THE INDEBTEDNESS
BEING EXTENDED, RENEWED OR REPLACED, (D) IF APPLICABLE, SHALL RANK PARI PASSU OR
JUNIOR IN RIGHT OF PAYMENT IN RESPECT OF THE COLLATERAL AND WITH THE OBLIGATIONS
IN RESPECT OF THE TERM LOANS AND (E) SHALL NOT HAVE TERMS (INCLUDING COVENANTS,
EVENTS OF DEFAULT, REMEDIES, REDEMPTION PROVISIONS AND SINKING FUND PROVISIONS,
BUT EXCLUDING FINANCIAL TERMS SUCH AS INTEREST RATES AND REDEMPTION PROVISIONS)
LESS FAVORABLE IN ANY MATERIAL RESPECT TO THE LENDERS THAN THE TERMS OF THE
REVOLVING CREDIT AGREEMENT;

 

(IV) ADDITIONAL MORTGAGE INDEBTEDNESS AND EXTENSIONS, RENEWALS AND REPLACEMENTS
THEREOF IF, ON THE DATE OF SUCH INCURRENCE OR EXTENSION, RENEWAL OR REPLACEMENT
AND AFTER GIVING EFFECT THERETO ON A PRO FORMA BASIS, THE SENIOR LEVERAGE RATIO
SHALL NOT EXCEED 5.00 TO 1.00;

 

(V) INDEBTEDNESS OF THE BORROWER TO ANY SUBSIDIARY AND OF ANY SUBSIDIARY TO THE
BORROWER OR ANY OTHER SUBSIDIARY, PROVIDED (A) THAT INDEBTEDNESS OF ANY
SUBSIDIARY THAT IS NOT A LOAN PARTY TO THE BORROWER OR ANY SUBSIDIARY LOAN PARTY
SHALL BE SUBJECT TO SECTION 6.04 AND (B) INDEBTEDNESS OF THE BORROWER TO ANY
SUBSIDIARY AND INDEBTEDNESS OF ANY SUBSIDIARY LOAN PARTY TO ANY SUBSIDIARY THAT
IS NOT A SUBSIDIARY LOAN PARTY SHALL BE SUBORDINATED TO THE OBLIGATIONS ON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(VI) GUARANTEES BY THE BORROWER OF INDEBTEDNESS OF ANY SUBSIDIARY AND BY ANY
SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY, PROVIDED
THAT (A) THE INDEBTEDNESS SO GUARANTEED IS PERMITTED BY THIS SECTION (OTHER THAN
CLAUSE (A)(II) OR (A)(VIII)), (B) GUARANTEES BY THE BORROWER OR ANY SUBSIDIARY
LOAN PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE
SUBJECT TO SECTION 6.04 AND (C) GUARANTEES PERMITTED UNDER THIS CLAUSE (VI)
SHALL BE SUBORDINATED TO THE OBLIGATIONS OF THE APPLICABLE SUBSIDIARY LOAN PARTY
TO THE

 

49

--------------------------------------------------------------------------------


 

SAME EXTENT AND ON THE SAME TERMS AS THE INDEBTEDNESS SO GUARANTEED IS
SUBORDINATED TO THE OBLIGATIONS;

 

(VII) (A) INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS,
INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED BY THE BORROWER
OR ANY SUBSIDIARY IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR
SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF, PROVIDED
THAT SUCH INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH
ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, AND
(B) EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS SO LONG AS
THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH EXTENSIONS, RENEWALS AND REPLACEMENTS
DOES NOT EXCEED THE PRINCIPAL OF THE INDEBTEDNESS BEING EXTENDED, RENEWED OR
REPLACED (PLUS ANY ACCRUED BUT UNPAID INTEREST AND PREMIUM THEREON), PROVIDED
THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS
CLAUSE (VII) SHALL NOT EXCEED $5,000,000 AT ANY TIME OUTSTANDING;

 

(VIII) INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE
HEREOF, PROVIDED THAT SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
PERSON BECOMING A SUBSIDIARY, AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY
SUCH INDEBTEDNESS SO LONG AS THE PRINCIPAL AMOUNT OF SUCH EXTENSIONS, RENEWALS
AND REPLACEMENTS DOES NOT EXCEED THE PRINCIPAL OF THE INDEBTEDNESS BEING
EXTENDED, RENEWED OR REPLACED (PLUS ANY ACCRUED BUT UNPAID INTEREST AND
REDEMPTION PREMIUM THEREON), PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (VIII) SHALL NOT EXCEED $5,000,000 AT ANY
TIME OUTSTANDING;

 

(IX) OTHER UNSECURED INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY IN AN
AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $5,000,000 AT ANY TIME OUTSTANDING;

 

(X) INDEBTEDNESS OWED TO ANY PERSON (INCLUDING OBLIGATIONS IN RESPECT OF LETTERS
OF CREDIT FOR THE BENEFIT OF SUCH PERSON) PROVIDING WORKERS’ COMPENSATION,
HEALTH, DISABILITY OR OTHER EMPLOYEE BENEFITS OR PROPERTY, CASUALTY OR LIABILITY
INSURANCE, PURSUANT TO REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO SUCH
PERSON, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(XI) INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF PERFORMANCE
BONDS, BID BONDS, APPEAL BONDS, SURETY BONDS, PERFORMANCE AND COMPLETION
GUARANTEES AND SIMILAR OBLIGATIONS (OTHER THAN IN RESPECT OF OTHER
INDEBTEDNESS), IN EACH CASE PROVIDED IN THE ORDINARY COURSE OF BUSINESS;

 

(XII) INDEBTEDNESS IN RESPECT OF SWAP AGREEMENTS PERMITTED BY SECTION 6.07;

 

(XIII) CAPITAL LEASE OBLIGATIONS OF THE BORROWER OR ANY SUBSIDIARY RESULTING
FROM ANY ARRANGEMENT WHEREBY THE BORROWER OR SUCH SUBSIDIARY SELLS OR TRANSFERS

 

50

--------------------------------------------------------------------------------


 

ANY PROPERTY, REAL OR PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW
OWNED OR HEREAFTER ACQUIRED, AND THEREAFTER RENTS OR LEASES SUCH PROPERTY OR
OTHER PROPERTY THAT IT INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR
PURPOSES AS THE PROPERTY SOLD OR TRANSFERRED IF, ON THE DATE OF SUCH INCURRENCE
ON A PRO FORMA BASIS, THE SENIOR LEVERAGE RATIO SHALL NOT EXCEED 5.00 TO 1.00;
AND

 

(XIV) GUARANTEES AND/OR INDEMNITIES (OTHER THAN IN RESPECT OF PAYMENT OF
PRINCIPAL OR INTEREST) BY THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF CAPITAL
CONTRIBUTIONS, PROJECT COMPLETIONS AND COST-OVERRUNS AND OTHER PERFORMANCE
MATTERS (INCLUDING ENVIRONMENTAL, FRAUD, MISAPPROPRIATION, BANKRUPTCY AND OTHER
CUSTOMARY NON-RECOURSE CARVEOUTS), IN EACH CASE IN CONNECTION WITH INVESTMENTS
OR INDEBTEDNESS OTHERWISE PERMITTED UNDER THIS AGREEMENT.

 


(B)  HOLDINGS WILL NOT CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS
EXCEPT (I) INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS AND THE REVOLVING
CREDIT AGREEMENT AND (II) INDEBTEDNESS THAT WOULD BE PERMITTED TO BE CREATED,
INCURRED OR ASSUMED BY THE BORROWER OR ANY SUBSIDIARY UNDER
SECTIONS 6.01(A)(VI), (X), (XI), (XII) AND (XIV).


 


(C)  NEITHER HOLDINGS NOR THE BORROWER WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY
TO, ISSUE ANY PREFERRED EQUITY INTERESTS EXCEPT IN THE CASE OF HOLDINGS OR THE
REVOLVING BORROWER, PREFERRED EQUITY INTERESTS THAT ARE QUALIFIED EQUITY
INTERESTS OR TRUST PREFERRED SECURITIES IN AN AGGREGATE PRINCIPAL AMOUNT NOT
EXCEEDING $150,000,000 AT ANY TIME OUTSTANDING, PROVIDED THAT ANY SUCH PREFERRED
EQUITY INTERESTS OR TRUST PREFERRED SECURITIES ISSUED BY THE REVOLVING BORROWER
TO HOLDINGS FOR PURPOSES OF MATCHING PREFERRED EQUITY INTERESTS OR TRUST
PREFERRED SECURITIES ISSUED BY HOLDINGS SHALL BE EXCLUDED FROM THE CALCULATION
OF SUCH AMOUNT.


 


SECTION 6.02. LIENS. (A)  NEITHER HOLDINGS NOR THE BORROWER WILL, NOR WILL
HOLDINGS PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY
LIEN ON ANY PROPERTY OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN
OR SELL ANY INCOME OR REVENUES (INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN
RESPECT OF ANY THEREOF, EXCEPT:


 

(I) LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(II) PERMITTED ENCUMBRANCES;

 

(III) ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY
EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02, PROVIDED THAT
(A) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE BORROWER OR
ANY SUBSIDIARY (OTHER THAN ASSETS FINANCED BY THE SAME FINANCING SOURCE PURSUANT
TO THE SAME FINANCING SCHEME IN THE ORDINARY COURSE OF BUSINESS) AND (B) SUCH
LIEN SHALL SECURE ONLY THOSE OBLIGATIONS THAT IT SECURES ON THE DATE HEREOF AND
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF SO LONG AS THE PRINCIPAL AMOUNT OF
SUCH EXTENSIONS, RENEWALS AND REPLACEMENTS DOES NOT EXCEED THE PRINCIPAL AMOUNT

 

51

--------------------------------------------------------------------------------


 

OF THE OBLIGATIONS BEING EXTENDED, RENEWED OR REPLACED (PLUS ANY ACCRUED BUT
UNPAID INTEREST AND PREMIUM THEREON);

 

(IV) LIENS SECURING INDEBTEDNESS PERMITTED BY CLAUSE (A)(III) OF SECTION 6.01,
PROVIDED THAT SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE
BORROWER OR ANY SUBSIDIARY (OTHER THAN ASSETS FINANCED BY THE SAME FINANCING
SOURCE PURSUANT TO THE SAME FINANCING SCHEME IN THE ORDINARY COURSE OF
BUSINESS);

 

(V) LIENS SECURING INDEBTEDNESS PERMITTED BY CLAUSE (A)(IV) OF SECTION 6.01,
PROVIDED THAT (A) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF
THE BORROWER OR ANY SUBSIDIARY (OTHER THAN ASSETS FINANCED BY THE SAME FINANCING
SOURCE PURSUANT TO THE SAME FINANCING SCHEME IN THE ORDINARY COURSE OF BUSINESS)
AND (B) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE FAIR MARKET VALUE
OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS AT THE TIME SUCH SECURITY
INTEREST ATTACHES;

 

(VI) ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF ANY
PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH
PERSON BECOMES A SUBSIDIARY, PROVIDED THAT (A) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING
A SUBSIDIARY, AS THE CASE MAY BE, (B) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY (OTHER THAN ASSETS FINANCED
BY THE SAME FINANCING SOURCE PURSUANT TO THE SAME FINANCING SCHEME IN THE
ORDINARY COURSE OF BUSINESS) AND (C) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS THAT IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH
PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE, AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF SO LONG AS THE PRINCIPAL AMOUNT OF SUCH EXTENSIONS,
RENEWALS AND REPLACEMENTS DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE
OBLIGATIONS BEING EXTENDED, RENEWED OR REPLACED (PLUS ANY ACCRUED BUT UNPAID
INTEREST AND PREMIUM THEREON);

 

(VII) LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED
(INCLUDING ANY SUCH ASSETS MADE THE SUBJECT OF A CAPITAL LEASE OBLIGATION
INCURRED) BY THE BORROWER OR ANY SUBSIDIARY, PROVIDED THAT (A) SUCH LIENS SECURE
INDEBTEDNESS INCURRED TO FINANCE SUCH ACQUISITION, CONSTRUCTION OR IMPROVEMENT
AND PERMITTED BY CLAUSE (VII)(A) OF SECTION 6.01(A) OR TO EXTEND, RENEW OR
REPLACE SUCH INDEBTEDNESS AND PERMITTED BY CLAUSE (VII)(B) OF SECTION 6.01(A),
(B) SUCH LIENS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR
WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT (PROVIDED THAT THIS CLAUSE (B) SHALL NOT APPLY TO ANY INDEBTEDNESS
PERMITTED BY CLAUSE (VII)(B) OF SECTION 6.01(A) OR ANY LIEN SECURING SUCH
INDEBTEDNESS), (C) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE LESSER
OF THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSET
OR, IN THE CASE OF INDEBTEDNESS PERMITTED BY CLAUSE (VII)(A) OF SECTION 6.01,
ITS FAIR MARKET VALUE AT THE TIME SUCH SECURITY INTEREST ATTACHES, AND IN ANY
EVENT, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS DOES NOT EXCEED
$5,000,000 AT ANY TIME OUTSTANDING

 

52

--------------------------------------------------------------------------------


 

AND (D) SUCH LIENS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE
BORROWER OR ANY SUBSIDIARY (EXCEPT ASSETS FINANCED BY THE SAME FINANCING SOURCE
PURSUANT TO THE SAME FINANCING SCHEME IN THE ORDINARY COURSE OF BUSINESS);

 

(VIII) LIENS OF A COLLECTING BANK ARISING IN THE ORDINARY COURSE OF BUSINESS
UNDER SECTION 4-208 OF THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE RELEVANT
JURISDICTION COVERING ONLY THE ITEMS BEING COLLECTED UPON;

 

(IX) LIENS REPRESENTING ANY INTEREST OR TITLE OF A LICENSOR, LESSOR OR
SUBLICENSOR OR SUBLESSOR UNDER ANY LEASE OR LICENSE PERMITTED BY THIS AGREEMENT;

 

(X) LIENS THAT ARE RIGHTS OF SETOFF RELATING TO DEPOSIT ACCOUNTS IN FAVOR OF
BANKS AND OTHER DEPOSITARY INSTITUTIONS ARISING IN THE ORDINARY COURSE OF
BUSINESS;

 

(XI) LIENS NOT OTHERWISE PERMITTED BY THIS SECTION TO THE EXTENT THAT NEITHER
(A) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED
THEREBY NOR (B) THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE DATE SUCH
LIEN IS INCURRED) OF THE ASSETS SUBJECT THERETO EXCEEDS $1,000,000 AT ANY TIME
OUTSTANDING;

 

(XII) LIENS GRANTED BY A SUBSIDIARY THAT IS NOT A LOAN PARTY IN FAVOR OF THE
BORROWER OR ANOTHER LOAN PARTY IN RESPECT OF INDEBTEDNESS OR OTHER OBLIGATIONS
OWED BY SUCH SUBSIDIARY TO SUCH LOAN PARTY; AND

 

(XIII) LIENS SECURING INDEBTEDNESS PERMITTED BY CLAUSE (A)(XIII) OF
SECTION 6.01, PROVIDED THAT SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR
ASSET OF THE BORROWER OR ANY SUBSIDIARY (OTHER THAN ASSETS FINANCED BY THE SAME
FINANCING SOURCE PURSUANT TO THE SAME FINANCING SCHEME IN THE ORDINARY COURSE OF
BUSINESS).

 


SECTION 6.03. FUNDAMENTAL CHANGES. (A)  NEITHER HOLDINGS NOR THE BORROWER WILL,
NOR WILL HOLDINGS PERMIT ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY
OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT,
OR LIQUIDATE OR DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY
AFTER GIVING EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
(I) ANY PERSON MAY MERGE INTO THE BORROWER IN A TRANSACTION IN WHICH THE
BORROWER IS THE SURVIVING ENTITY, (II) ANY PERSON (OTHER THAN THE BORROWER) MAY
MERGE INTO ANY SUBSIDIARY IN A TRANSACTION IN WHICH THE SURVIVING ENTITY IS A
SUBSIDIARY AND (IF ANY PARTY TO SUCH MERGER IS A SUBSIDIARY LOAN PARTY) IS A
SUBSIDIARY LOAN PARTY, (III) ANY SUBSIDIARY (OTHER THAN A SUBSIDIARY LOAN PARTY)
MAY LIQUIDATE OR DISSOLVE IF THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH
LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS NOT
MATERIALLY DISADVANTAGEOUS TO THE LENDERS AND (IV) ANY SUBSIDIARY (OTHER THAN
THE REVOLVING BORROWER AND ANY SUBSIDIARY LOAN PARTY) MAY MERGE INTO ANOTHER
PERSON IN A TRANSACTION PERMITTED BY SECTION 6.05 IN WHICH SUCH PERSON IS THE
SURVIVING ENTITY, PROVIDED THAT ANY SUCH MERGER INVOLVING A PERSON THAT IS NOT A
WHOLLY-OWNED SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED
UNLESS ALSO PERMITTED BY SECTIONS 6.04 AND 6.05.


 


(B)  THE BORROWER WILL NOT, AND HOLDINGS WILL NOT PERMIT ANY SUBSIDIARY TO,
ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE

 

53

--------------------------------------------------------------------------------


 


CONDUCTED BY THE BORROWER AND THE SUBSIDIARIES ON THE EFFECTIVE DATE AND
BUSINESSES REASONABLY RELATED THERETO.


 


(C)  HOLDINGS WILL NOT ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN THE
OWNERSHIP OF EQUITY INTERESTS OF THE BORROWER AND ACTIVITIES INCIDENTAL THERETO
AND COMPLIANCE WITH ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND THE REVOLVING
CREDIT AGREEMENT. HOLDINGS WILL NOT OWN OR ACQUIRE ANY ASSETS (OTHER THAN EQUITY
INTERESTS OF THE BORROWER, CASH AND PERMITTED INVESTMENTS) OR INCUR ANY
LIABILITIES (OTHER THAN LIABILITIES UNDER THE LOAN DOCUMENTS AND THE REVOLVING
CREDIT AGREEMENT, LIABILITIES IMPOSED BY LAW, INCLUDING TAX LIABILITIES, AND
OTHER LIABILITIES INCIDENTAL TO ITS EXISTENCE AS A PUBLIC HOLDING COMPANY AND
PERMITTED BUSINESS AND ACTIVITIES).


 


SECTION 6.04. INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS. NEITHER
HOLDINGS NOR THE BORROWER WILL, NOR WILL HOLDINGS PERMIT ANY SUBSIDIARY TO,
PURCHASE, HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT
WAS NOT A WHOLLY-OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY EQUITY INTERESTS
(BUT SPECIFICALLY EXCLUDING (X) HOLDINGS’S RIGHT TO ACQUIRE AND HOLD ADDITIONAL
EQUITY INTERESTS IN (INCLUDING, FOR THIS PURPOSE, TO THE EXTENT NOT OTHERWISE
FALLING WITHIN THE DEFINITION OF “EQUITY INTERESTS”, ANY TRUST PREFERRED
SECURITIES OF) THE REVOLVING BORROWER AND (Y) REDEMPTIONS OR OTHER
REPURCHASES BY THE REVOLVING BORROWER OR HOLDINGS OF ANY SUCH EQUITY INTERESTS
IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 4.2(E) AND 7.4(D) OF THE LLC
AGREEMENT) IN OR EVIDENCES OF INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY
OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR
PERMIT TO EXIST ANY LOANS OR ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE
OR PERMIT TO EXIST ANY INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, OR
PURCHASE OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS)
ANY ASSETS OF ANY OTHER PERSON CONSTITUTING A BUSINESS UNIT, EXCEPT:


 

(A) PERMITTED INVESTMENTS;

 

(B) PERMITTED ACQUISITIONS;

 

(C) INVESTMENTS EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 6.04;

 

(D) PAYROLL, TRAVEL AND SIMILAR ADVANCES TO COVER MATTERS THAT ARE EXPECTED AT
THE TIME OF SUCH ADVANCES ULTIMATELY TO BE TREATED AS EXPENSES OF HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY FOR ACCOUNTING PURPOSES AND THAT ARE MADE IN THE
ORDINARY COURSE OF BUSINESS;

 

(E) (I) INVESTMENTS BY HOLDINGS IN EQUITY INTERESTS OF THE REVOLVING BORROWER,
BY THE BORROWER OR ANY OTHER LOAN PARTY (OTHER THAN HOLDINGS) IN EQUITY
INTERESTS OF A SUBSIDIARY LOAN PARTY OR ANY DIRECT OR INDIRECT WHOLLY OWNED
SUBSIDIARY OF ANY LOAN PARTY AND (II) LOANS OR ADVANCES MADE BY THE BORROWER OR
ANY OTHER LOAN PARTY (OTHER THAN HOLDINGS) TO ANY SUBSIDIARY LOAN PARTY OR ANY
DIRECT OR INDIRECT WHOLLY OWNED SUBSIDIARY OF ANY LOAN PARTY AND (III) ANY
CONTRIBUTION OF ASSETS FROM A LOAN PARTY OR A WHOLLY OWNED DIRECT OR INDIRECT

 

54

--------------------------------------------------------------------------------

 

 


 

SUBSIDIARY OF A LOAN PARTY TO ANOTHER LOAN PARTY OR WHOLLY OWNED DIRECT OR
INDIRECT SUBSIDIARY OF A LOAN PARTY;

 

(F) INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF,
OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH, CUSTOMERS AND SUPPLIERS,
IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(G) INVESTMENTS IN THE FORM OF SWAP AGREEMENTS PERMITTED BY SECTION 6.07;

 

(H) INVESTMENTS OF ANY PERSON EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OR CONSOLIDATES OR MERGES WITH THE BORROWER OR ANY SUBSIDIARY
(INCLUDING IN CONNECTION WITH A PERMITTED ACQUISITION) SO LONG AS SUCH
INVESTMENTS WERE NOT MADE IN CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY
OR OF SUCH CONSOLIDATION OR MERGER;

 

(I) INVESTMENTS RESULTING FROM PLEDGES OR DEPOSITS DESCRIBED IN CLAUSE (C) OR
(D) OF THE DEFINITION OF THE TERM “PERMITTED ENCUMBRANCE”;

 

(J) INVESTMENTS RECEIVED IN CONNECTION WITH THE DISPOSITION OF ANY ASSET
PERMITTED BY SECTION 6.05;

 

(K) RECEIVABLES OR OTHER TRADE PAYABLES OWING TO THE BORROWER OR A SUBSIDIARY IF
CREATED OR ACQUIRED IN THE ORDINARY COURSE OF BUSINESS AND PAYABLE OR
DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY TRADE TERMS, PROVIDED THAT SUCH TRADE
TERMS MAY INCLUDE SUCH CONCESSIONARY TRADE TERMS AS THE BORROWER OR ANY
SUBSIDIARY DEEMS REASONABLE UNDER THE CIRCUMSTANCES;

 

(L) INVESTMENTS BY THE BORROWER OR A SUBSIDIARY IN EQUITY INTERESTS IN JOINT
VENTURES THE PRIMARY BUSINESS OF WHICH ARE BUSINESSES OF THE TYPE CONDUCTED BY
THE BORROWER AND THE SUBSIDIARIES ON THE EFFECTIVE DATE AND BUSINESSES
REASONABLY RELATED THERETO, PROVIDED THAT IMMEDIATELY AFTER GIVING EFFECT TO
SUCH INVESTMENT, (I) THE BORROWER OR SUCH SUBSIDIARY WILL OWN EQUITY INTERESTS
IN SUCH JOINT VENTURE REPRESENTING AT LEAST 50% OF THE AGGREGATE EQUITY VALUE
REPRESENTED BY THE ISSUED AND OUTSTANDING EQUITY INTERESTS IN SUCH JOINT
VENTURE, (II) THE BORROWER OR A SUBSIDIARY WILL MANAGE OR OTHERWISE BE
RESPONSIBLE FOR THE DAY-TO-DAY OPERATIONS OF SUCH JOINT VENTURE PURSUANT TO A
CUSTOMARY MANAGEMENT CONTRACT (OR WILL HAVE BEEN DESIGNATED TO ACT IN SUCH
CAPACITY UPON PROJECT COMPLETION) OR WILL HAVE INFLUENCE OVER SUCH DAY-TO-DAY
OPERATIONS BY VIRTUE OF A FRANCHISE ARRANGEMENT (OR WILL HAVE BEEN DESIGNATED TO
HAVE SUCH INFLUENCE UPON PROJECT COMPLETION) OR (III) THE BORROWER OR A
SUBSIDIARY WILL BE THE MANAGING MEMBER OR DAY-TO-DAY ADMINISTRATIVE MEMBER OF
SUCH JOINT VENTURE, OR WILL HAVE APPROVAL RIGHTS OVER MAJOR DECISIONS WITH
RESPECT TO SUCH JOINT VENTURE;

 

(M) OTHER INVESTMENTS, LOANS AND ADVANCES BY THE BORROWER OR ANY SUBSIDIARY IN
AN AGGREGATE AMOUNT, AS VALUED AT COST AT THE TIME EACH SUCH INVESTMENT, LOAN OR
ADVANCE IS MADE AND INCLUDING ALL RELATED COMMITMENTS FOR FUTURE INVESTMENTS,
LOANS OR ADVANCES (AND THE PRINCIPAL AMOUNT OF ANY

 

55

--------------------------------------------------------------------------------


 

INDEBTEDNESS THAT IS ASSUMED OR OTHERWISE INCURRED IN CONNECTION WITH SUCH
INVESTMENT, LOAN OR ADVANCE) AND WITHOUT GIVING EFFECT TO ANY WRITE-DOWNS OR
WRITE-OFFS THEREOF, THAT AT THE TIME OF, AND AFTER GIVING EFFECT TO, THE MAKING
THEREOF WOULD NOT EXCEED 25% OF TOTAL ASSETS AS OF THE END OF THE FISCAL QUARTER
IMMEDIATELY PRIOR TO THE DATE OF SUCH INVESTMENT FOR WHICH FINANCIAL STATEMENTS
HAVE BEEN DELIVERED PURSUANT TO SECTION 5.01;

 

(N) REPURCHASES BY EITHER OF HOLDINGS OR THE REVOLVING BORROWER OF COMMON EQUITY
INTERESTS PREVIOUSLY ISSUED BY SUCH ENTITY, SUBJECT TO AN AGGREGATE LIMIT OF NOT
MORE THAN 5% OF THE OUTSTANDING SHARES OF COMMON STOCK OR COMMON MEMBERSHIP
INTERESTS, AS APPLICABLE; AND

 

(O) ANY GUARANTEES AND/OR INDEMNITIES PERMITTED BY SECTION 6.01(A)(XIV).

 


SECTION 6.05. ASSET SALES. NEITHER HOLDINGS NOR THE BORROWER WILL, NOR WILL
HOLDINGS PERMIT ANY SUBSIDIARY TO, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF
ANY ASSET, INCLUDING ANY EQUITY INTEREST OWNED BY IT, NOR WILL THE BORROWER
ISSUE ANY ADDITIONAL EQUITY INTERESTS (OTHER THAN TO THE REVOLVING BORROWER),
NOR WILL HOLDINGS PERMIT ANY SUBSIDIARY TO ISSUE ANY ADDITIONAL EQUITY INTEREST
IN SUCH SUBSIDIARY (IN EACH CASE, OTHER THAN ISSUING DIRECTORS’ QUALIFYING
SHARES AND OTHER THAN ISSUING EQUITY INTERESTS TO THE BORROWER OR ANOTHER
SUBSIDIARY IN COMPLIANCE WITH SECTION 6.04(E)(I)), EXCEPT:


 

(A) SALES, TRANSFERS, LEASES AND OTHER DISPOSITIONS OF (I) INVENTORY, (II) USED
OR SURPLUS EQUIPMENT AND (III) PERMITTED INVESTMENTS, IN EACH CASE IN THE
ORDINARY COURSE OF BUSINESS;

 

(B) SALES, TRANSFERS, LEASES AND OTHER DISPOSITIONS TO THE BORROWER OR A
SUBSIDIARY, PROVIDED THAT ANY SUCH SALES, TRANSFERS, LEASES OR OTHER
DISPOSITIONS INVOLVING A SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE MADE IN
COMPLIANCE WITH SECTION 6.09;

 

(C) SALES, TRANSFERS AND OTHER DISPOSITIONS OF ACCOUNTS RECEIVABLE IN CONNECTION
WITH THE COMPROMISE, SETTLEMENT OR COLLECTION THEREOF CONSISTENT WITH PAST
PRACTICE;

 

(D) SALES, TRANSFERS, LEASES AND OTHER DISPOSITIONS OF PROPERTY TO THE EXTENT
THAT SUCH PROPERTY CONSTITUTES AN INVESTMENT PERMITTED BY CLAUSE (F), (H) OR (J)
OF SECTION 6.04 OR ANOTHER ASSET RECEIVED AS CONSIDERATION FOR THE DISPOSITION
OF ANY ASSET PERMITTED BY THIS SECTION (IN EACH CASE, OTHER THAN EQUITY
INTERESTS IN A SUBSIDIARY, UNLESS ALL EQUITY INTERESTS IN SUCH SUBSIDIARY ARE
SOLD);

 

(E) SALE AND LEASEBACK TRANSACTIONS NOT PROHIBITED BY ANY OTHER SECTION OF THIS
ARTICLE VI;

 

(F) LEASES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, TO THE EXTENT THAT
THEY DO NOT MATERIALLY INTERFERE WITH THE BUSINESS OF HOLDINGS, THE BORROWER OR
ANY SUBSIDIARY;

 

56

--------------------------------------------------------------------------------


 

(G) LICENSES OR SUBLICENSES OF INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF
BUSINESS, TO THE EXTENT THAT THEY DO NOT MATERIALLY INTERFERE WITH THE BUSINESS
OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY;

 

(H) DISPOSITIONS RESULTING FROM ANY CASUALTY OR OTHER INSURED DAMAGE TO, OR ANY
TAKING UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR PROCEEDING
OF, ANY PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY;

 

(I) SALES, TRANSFERS AND OTHER DISPOSITIONS OF ASSETS OR ANY DIRECT OR INDIRECT
INTEREST THEREIN, PROVIDED THAT PROMPTLY FOLLOWING THE RECEIPT OF ANY CASH
PROCEEDS FROM SUCH SALE, TRANSFER OR DISPOSITION, THE BORROWER OR THE APPLICABLE
SUBSIDIARY WILL USE SUCH PROCEEDS TO (X) ACQUIRE, MAINTAIN, DEVELOP, CONSTRUCT,
IMPROVE, UPGRADE OR REPAIR ASSETS USEFUL IN THE BUSINESS OF THE LOAN PARTIES, OR
MAKE INVESTMENTS PURSUANT TO SECTION 6.04(B), IN EACH CASE WITHIN NINE MONTHS OF
SUCH RECEIPT OR (Y) REPAY OUTSTANDING INDEBTEDNESS, AND

 

(J) SALES, TRANSFERS AND OTHER DISPOSITIONS OF ASSETS (OTHER THAN EQUITY
INTERESTS IN A SUBSIDIARY UNLESS ALL EQUITY INTERESTS IN SUCH SUBSIDIARY ARE
SOLD) THAT ARE NOT PERMITTED BY ANY OTHER CLAUSE OF THIS SECTION, PROVIDED THAT
THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN RELIANCE UPON THIS CLAUSE (I) SHALL NOT EXCEED $5,000,000 DURING
ANY FISCAL YEAR OF THE BORROWER,

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b)) shall be made for fair value
(as determined by a Financial Officer in good faith) and, in the event of sale,
transfer, lease or other disposition of all or substantially all of the
Borrower’s or the applicable Subsidiary’s interest in any Existing Hotel
Property, for at least 75% cash consideration and/or like-kind consideration
payable at the time of such sale, transfer or other disposition, provided that
assumed debt shall be deemed to be cash for purposes of such determination.

 


SECTION 6.06. [INTENTIONALLY OMITTED.]


 


SECTION 6.07. SWAP AGREEMENTS. NEITHER HOLDINGS NOR THE BORROWER WILL, NOR WILL
HOLDINGS PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT
(A) SWAP AGREEMENTS REQUIRED BY SECTION 5.14 OR ENTERED INTO TO HEDGE OR
MITIGATE RISKS TO WHICH THE BORROWER OR ANY SUBSIDIARY HAS ACTUAL EXPOSURE
(OTHER THAN THOSE IN RESPECT OF SHARES OF CAPITAL STOCK OR OTHER EQUITY
OWNERSHIP INTERESTS OF THE BORROWER OR ANY SUBSIDIARY), (B) SWAP AGREEMENTS
ENTERED INTO IN ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES
(FROM FIXED TO FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE
OR OTHERWISE) WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF
THE BORROWER OR ANY SUBSIDIARY AND (C) THE BORROWER OR ANY SUBSIDIARY WILL BE
ENTITLED TO ISSUE INTEREST RATE PROTECTION PURSUANT TO ONE OR MORE SWAP
AGREEMENTS IF AND TO THE EXTENT THAT ONE OR MORE OTHER WHOLLY-OWNED SUBSIDIARIES
OF THE REVOLVING BORROWER OR SUCH SUBSIDIARY IS PURCHASING OR ALREADY
OWNS OFFSETTING INTEREST RATE PROTECTION FOR THE SAME DURATION (OR LONGER) AND
NOTIONAL AMOUNT (OR GREATER), PROVIDED THAT ANY SUCH

 

57

--------------------------------------------------------------------------------


 


OFFSETTING SWAP AGREEMENT ARRANGEMENTS WILL BE DISREGARDED FOR PURPOSES OF
DETERMINING HOLDINGS’S COMPLIANCE WITH THE REQUIREMENTS OF SECTION 5.14.


 


SECTION 6.08. RESTRICTED PAYMENTS. (A)  NEITHER HOLDINGS NOR THE BORROWER WILL,
NOR WILL HOLDINGS PERMIT ANY SUBSIDIARY TO, DECLARE OR MAKE, OR AGREE TO PAY OR
MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION
(CONTINGENT OR OTHERWISE) TO DO SO, EXCEPT (I) THE BORROWER AND THE SUBSIDIARIES
(OTHER THAN THE REVOLVING BORROWER) MAY DECLARE AND PAY DIVIDENDS RATABLY WITH
RESPECT TO THEIR EQUITY INTERESTS, (II) HOLDINGS MAY DECLARE AND PAY DIVIDENDS
WITH RESPECT TO ITS COMMON STOCK PAYABLE SOLELY IN SHARES OF COMMON STOCK,
(III) THE REVOLVING BORROWER MAY, OR MAY MAKE RESTRICTED PAYMENTS TO HOLDINGS SO
THAT HOLDINGS MAY (AND HOLDINGS MAY), MAKE RESTRICTED PAYMENTS PURSUANT TO AND
IN ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT PLANS APPROVED BY
HOLDINGS’S BOARD OF DIRECTORS FOR MANAGEMENT OR EMPLOYEES OF HOLDINGS, THE
BORROWER AND THE SUBSIDIARIES, (IV) THE REVOLVING BORROWER MAY MAKE RESTRICTED
PAYMENTS TO HOLDINGS AT SUCH TIMES AND IN SUCH AMOUNTS (A) AS SHALL BE NECESSARY
TO PERMIT HOLDINGS TO DISCHARGE ITS GENERAL CORPORATE AND OVERHEAD (INCLUDING
FRANCHISE TAXES AND DIRECTORS FEES) EXPENSES INCURRED IN THE ORDINARY COURSE AND
OTHER PERMITTED LIABILITIES AND (B) AS SHALL BE NECESSARY TO PAY THE TAX
LIABILITIES OF HOLDINGS DIRECTLY ATTRIBUTABLE TO (OR ARISING AS A RESULT OF) THE
OPERATIONS OF THE BORROWER AND THE SUBSIDIARIES; PROVIDED, HOWEVER, THAT (1) THE
AMOUNT OF RESTRICTED PAYMENTS PURSUANT TO CLAUSE (B) OF THIS CLAUSE (IV) SHALL
NOT EXCEED THE AMOUNT THAT THE BORROWER AND THE SUBSIDIARIES WOULD BE REQUIRED
TO PAY IN RESPECT OF FEDERAL, STATE AND LOCAL TAXES WERE THE BORROWER AND THE
SUBSIDIARIES TO PAY SUCH TAXES AS STAND-ALONE TAXPAYERS, (2) ALL RESTRICTED
PAYMENTS MADE TO HOLDINGS PURSUANT TO THIS CLAUSE (IV) ARE USED BY HOLDINGS FOR
THE PURPOSES SPECIFIED HEREIN WITHIN TEN BUSINESS DAYS AFTER HOLDINGS’S RECEIPT
THEREOF AND (3) NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM, (V) EACH OF HOLDINGS AND THE REVOLVING BORROWER MAY DECLARE AND PAY
DIVIDENDS IN RESPECT OF QUALIFIED EQUITY INTERESTS AND/OR TRUST PREFERRED
SECURITIES OTHERWISE PERMITTED HEREUNDER AND (VI) HOLDINGS AND THE REVOLVING
BORROWER MAY MAKE REPURCHASES OF COMMON EQUITY INTERESTS PERMITTED BY
SECTION 6.04(N).


 


SECTION 6.09. TRANSACTIONS WITH AFFILIATES. NEITHER HOLDINGS NOR THE BORROWER
WILL, NOR WILL HOLDINGS PERMIT ANY SUBSIDIARY TO, SELL, LEASE OR OTHERWISE
TRANSFER ANY PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY
PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY
OF ITS AFFILIATES, EXCEPT (I) TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS AT
PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE BORROWER OR SUCH
SUBSIDIARY THAN COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD
PARTIES OR, IN THE CASE OF MANAGEMENT AND/OR FRANCHISE AGREEMENTS ARISING IN THE
ORDINARY COURSE OF BUSINESS, AGREEMENTS BETWEEN ANY SUBSIDIARY AND THE BORROWER
OR ANY OTHER SUBSIDIARY AS REASONABLY DEEMED APPROPRIATE BY THE BORROWER,
(II) TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND THE SUBSIDIARY LOAN PARTIES
NOT INVOLVING ANY OTHER AFFILIATE, (III) PAYROLL, TRAVEL AND SIMILAR ADVANCES TO
COVER MATTERS PERMITTED UNDER SECTION 6.04(D), (IV)  THE PAYMENT OF REASONABLE
FEES TO DIRECTORS OR MANAGERS OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY WHO
ARE NOT EMPLOYEES OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY, AND COMPENSATION
AND EMPLOYEE BENEFIT ARRANGEMENTS PAID TO, AND INDEMNITIES PROVIDED FOR THE
BENEFIT OF, DIRECTORS, MANAGERS, OFFICERS OR EMPLOYEES OF HOLDINGS, THE BORROWER
OR THE SUBSIDIARIES

 

58

--------------------------------------------------------------------------------


 


IN THE ORDINARY COURSE OF BUSINESS, (V) ANY ISSUANCES OF SECURITIES OR OTHER
PAYMENTS, AWARDS OR GRANTS IN CASH, SECURITIES OR OTHERWISE PURSUANT TO, OR THE
FUNDING OF, EMPLOYMENT AGREEMENTS, STOCK OPTIONS AND STOCK OWNERSHIP PLANS
APPROVED BY HOLDINGS’S BOARD OF DIRECTORS, (VI) EMPLOYMENT AND SEVERANCE
ARRANGEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS BETWEEN HOLDINGS,
THE BORROWER OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF AND APPROVED BY
HOLDINGS’S BOARD OF DIRECTORS, (VII) TRANSACTIONS CONTEMPLATED BY AND PAYMENTS
DUE TO IAN SCHRAGER UNDER THE CONSULTING AGREEMENT AND THE SERVICES AGREEMENT,
(VIII) ANY RESTRICTED PAYMENT PERMITTED BY SECTION 6.08 OR ANY DISTRIBUTIONS OF
CASH OR OTHER ASSETS FROM ANY PERSON TO ANY LOAN PARTY OR ANY SUBSIDIARY IN
RESPECT OF EQUITY INTERESTS HELD BY SUCH LOAN PARTY OR SUBSIDIARY IN THAT PERSON
AND (IX) CAPITAL CONTRIBUTIONS BY THE BORROWER TO A SUBSIDIARY OR BY A
SUBSIDIARY TO ANY OTHER SUBSIDIARY, PROVIDED THAT A FINANCIAL OFFICER HAS
DETERMINED IN GOOD FAITH THAT THE TERMS OF SUCH CONTRIBUTION ARE FAIR AND
REASONABLE TO THE CONTRIBUTING PARTY.


 


SECTION 6.10. RESTRICTIVE AGREEMENTS. NEITHER HOLDINGS NOR THE BORROWER WILL,
NOR WILL HOLDINGS PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO,
INCUR OR PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS,
RESTRICTS OR IMPOSES ANY CONDITION UPON (A) THE ABILITY OF HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY
OF ITS PROPERTY OR ASSETS OR (B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS
OR OTHER DISTRIBUTIONS WITH RESPECT TO ANY OF ITS EQUITY INTERESTS OR TO MAKE OR
REPAY LOANS OR ADVANCES TO THE BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE
INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY, PROVIDED THAT (I) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY (A) LAW OR
(B) ANY LOAN DOCUMENT OR THE REVOLVING CREDIT AGREEMENT, (II) THE FOREGOING
SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS EXISTING ON THE DATE HEREOF
IDENTIFIED ON SCHEDULE 6.10 (BUT SHALL APPLY TO ANY EXTENSION OR RENEWAL OF, OR
ANY AMENDMENT, MODIFICATION OR REPLACEMENT EXPANDING THE SCOPE OF, ANY SUCH
RESTRICTION OR CONDITION), (III) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY
RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A
SUBSIDIARY OR ANY ASSETS PENDING SUCH SALE, PROVIDED THAT SUCH RESTRICTIONS AND
CONDITIONS APPLY ONLY TO THE SUBSIDIARY OR ASSETS THAT IS OR ARE TO BE SOLD AND
SUCH SALE IS PERMITTED HEREUNDER, (IV) THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS AND
(V) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN
LEASES AND OTHER CONTRACTS RESTRICTING THE ASSIGNMENT THEREOF.


 


SECTION 6.11. AMENDMENT OF MATERIAL DOCUMENTS. NEITHER HOLDINGS NOR THE BORROWER
WILL, NOR WILL HOLDINGS PERMIT ANY SUBSIDIARY TO, AMEND, MODIFY, WAIVE,
TERMINATE OR RELEASE (A) ITS CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER
ORGANIZATIONAL DOCUMENTS, (B) THE INDEBTEDNESS PERMITTED UNDER
SECTION 6.01(A)(II) OR (A)(III), (C) ANY EXISTING MANAGEMENT CONTRACT OR (D) ANY
AGREEMENTS GOVERNING JOINT VENTURES OF THE BORROWER OR ANY SUBSIDIARY AS OF THE
EFFECTIVE DATE, IN EACH CASE IF THE EFFECT OF SUCH AMENDMENT, MODIFICATION,
WAIVER, TERMINATION OR RELEASE IS ADVERSE TO HOLDINGS, THE BORROWER, ANY
SUBSIDIARY OR THE LENDERS.


 


SECTION 6.12. INTEREST EXPENSE COVERAGE RATIO. HOLDINGS WILL NOT PERMIT THE
RATIO OF (A) CONSOLIDATED EBITDA TO (B) CONSOLIDATED CASH INTEREST EXPENSE

 

59

--------------------------------------------------------------------------------


 


(DETERMINED ON A PRO FORMA BASIS IN ACCORDANCE WITH SECTION 1.05), IN EACH CASE
FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF HOLDINGS ENDING ON OR
ABOUT ANY DATE DURING ANY SUCH PERIOD TO BE LESS THAN 2.0 TO 1.0.


 


SECTION 6.13. LEVERAGE RATIO. HOLDINGS WILL NOT PERMIT THE LEVERAGE RATIO
(DETERMINED ON A PRO FORMA BASIS IN ACCORDANCE WITH SECTION 1.05) TO EXCEED 6.5
TO 1.0.


 


SECTION 6.14. SENIOR LEVERAGE RATIO. HOLDINGS WILL NOT PERMIT THE SENIOR
LEVERAGE RATIO (DETERMINED ON A PRO FORMA BASIS IN ACCORDANCE WITH SECTION 1.05)
TO EXCEED 5.0 TO 1.0.


 


SECTION 6.15. CHANGES IN FISCAL PERIODS. HOLDINGS WILL NEITHER (A) PERMIT ITS
FISCAL YEAR OR THE FISCAL YEAR OF THE BORROWER OR ANY SUBSIDIARY TO END ON A DAY
OTHER THAN DECEMBER 31, NOR (B) CHANGE ITS METHOD OF DETERMINING FISCAL
QUARTERS.


 


SECTION 6.16. AVAILABILITY OF EXCEPTIONS.  FOR THE AVOIDANCE OF DOUBT, IN
DETERMINING COMPLIANCE WITH THE RESTRICTIONS SET FORTH IN THIS ARTICLE VI WITH
RESPECT TO ANY PROPOSED FINANCING, PURCHASE, SALE OR OTHER TRANSACTION, THE
LOAN PARTIES SHALL BE ENTITLED TO ELECT AND RELY UPON ANY SINGLE EXCEPTION OR
ANY COMBINATION OF APPLICABLE EXCEPTIONS AS THEY DEEM APPROPRIATE.


 


SECTION 6.17. FORMATION AND STRUCTURING TRANSACTIONS. ANY LIMITATIONS OR
PROHIBITIONS ON HOLDINGS, THE BORROWER OR ANY SUBSIDIARY SET FORTH IN THIS
ARTICLE VI SHALL NOT APPLY WITH RESPECT TO THE CONSUMMATION OF THE FORMATION AND
STRUCTURING TRANSACTIONS.


 

ARTICLE VII

 

Events of Default

 

If any of the following events (any such event, an “Event of Default”) shall
occur:

 

(A) THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN AND AS THE
SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE
FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;

 

(B) THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN PARAGRAPH (A) OF THIS ARTICLE)
PAYABLE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE
BUSINESS DAYS;

 

(C) ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY IN ANY LOAN DOCUMENT OR ANY AMENDMENT
OR MODIFICATION THEREOF OR WAIVER THEREUNDER, OR IN ANY WRITTEN REPORT,

 

60

--------------------------------------------------------------------------------


 

CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR
WAIVER THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT
WHEN MADE OR DEEMED MADE;

 

(D) HOLDINGS OR THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN (I) SECTION 5.02, 5.04 (WITH RESPECT TO
KEEPING IN EFFECT THE EXISTENCE OF HOLDINGS OR THE BORROWER), 5.11 OR 5.15 OR
SECTION 6.01 (INDEBTEDNESS), SECTION 6.03 (FUNDAMENTAL CHANGE), SECTION 6.08
(RESTRICTED PAYMENTS) OR (II) ANY OTHER SECTION OF ARTICLE VI NOT REFERRED TO IN
CLAUSE (I) ABOVE AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 10
DAYS AFTER THE BORROWER RECEIVES WRITTEN NOTICE THEREOF FROM ANY LENDER OR THE
ADMINISTRATIVE AGENT;

 

(E) ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN
PARAGRAPH (A), (B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER BORROWER RECEIVES WRITTEN NOTICE
THEREOF FROM ANY LENDER OR THE ADMINISTRATIVE AGENT TO THE BORROWER, PROVIDED
THAT IF SUCH DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE CURED
WITHIN SUCH 30 DAY PERIOD AND THE BORROWER SHALL HAVE COMMENCED TO CURE SUCH
DEFAULT WITHIN SUCH 30 DAY PERIOD AND IS WORKING IN GOOD FAITH TO CURE THE SAME,
SUCH 30 DAY PERIOD SHALL BE EXTENDED FOR UP TO AN ADDITIONAL 30 DAYS;

 

(F) (I) HOLDINGS, THE BORROWER OR ANY SUBSIDIARY LOAN PARTY SHALL FAIL TO MAKE
ANY PAYMENT OF PRINCIPAL OR INTEREST (REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE OR
(II) THE SUBSIDIARY BORROWER THEREUNDER SHALL FAIL TO MAKE ANY PAYMENT OF
PRINCIPAL OR INTEREST (REGARDLESS OF AMOUNT) IN RESPECT OF INDEBTEDNESS
OUTSTANDING UNDER THE NY/CA MORTGAGE LOAN OR ANY REFINANCING THEREOF PERMITTED
HEREUNDER OR INDEBTEDNESS OUTSTANDING UNDER THE FL MORTGAGE LOAN OR ANY
REFINANCING THEREOF PERMITTED HEREUNDER, WHEN AND AS THE SAME SHALL BECOME DUE
AND PAYABLE;

 

(G) ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS,
INDEBTEDNESS OUTSTANDING UNDER THE NY/CA MORTGAGE LOAN OR ANY REFINANCING
THEREOF PERMITTED HEREUNDER OR INDEBTEDNESS OUTSTANDING UNDER THE FL MORTGAGE
LOAN OR ANY REFINANCING THEREOF PERMITTED HEREUNDER BECOMING DUE PRIOR TO ITS
SCHEDULED MATURITY, PROVIDED THAT THIS PARAGRAPH (G) SHALL NOT APPLY TO SECURED
INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE SALE, TRANSFER OR OTHER
DISPOSITION (INCLUDING AS A RESULT OF A CASUALTY OR CONDEMNATION EVENT) OF THE
PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS (TO THE EXTENT SUCH SALE, TRANSFER
OR OTHER DISPOSITION IS NOT PROHIBITED UNDER THIS AGREEMENT);

 

(H) AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY LOAN PARTY OR ITS DEBTS, OR
OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY,

 

61

--------------------------------------------------------------------------------


 

INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR HOLDINGS, THE BORROWER OR ANY SUBSIDIARY LOAN PARTY OR FOR
A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING
OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

 

(I) HOLDINGS, THE BORROWER OR ANY SUBSIDIARY LOAN PARTY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION
OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR PETITION DESCRIBED IN PARAGRAPH (H) OF THIS ARTICLE, (III) APPLY
FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN,
SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY LOAN PARTY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN
ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY
SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
(VI) TAKE ANY FORMAL ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(J) HOLDINGS, THE BORROWER OR ANY SUBSIDIARY LOAN PARTY SHALL BECOME UNABLE,
ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME
DUE;

 

(K) ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $5,000,000 SHALL BE RENDERED AGAINST HOLDINGS, THE BORROWER, ANY
SUBSIDIARY LOAN PARTY OR ANY COMBINATION THEREOF (PROVIDED THAT IN DETERMINING
WHETHER THE FOREGOING THRESHOLD IS SATISFIED, THERE SHALL BE EXCLUDED ANY
PORTION OF SUCH JUDGMENTS THAT IS FULLY COVERED BY A SOLVENT THIRD PARTY
INSURANCE COMPANY (LESS ANY APPLICABLE DEDUCTIBLE) AND AS TO WHICH THE INSURER
HAS NOT DISPUTED, IN WRITING, ITS RESPONSIBILITY TO COVER SUCH JUDGMENT, ORDER,
DECREE OR ARBITRATION AWARD) AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD
OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED,
OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR LEVY
UPON ANY ASSETS OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY LOAN PARTY TO
ENFORCE ANY SUCH JUDGMENT;

 

(L) AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE REQUIRED
LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(M) IN THE EVENT THAT THE COLLATERAL AND GUARANTEE REQUIREMENT HAS BEEN
SATISFIED, ANY LIEN PURPORTED TO BE CREATED UNDER ANY SECURITY DOCUMENT SHALL
CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN PARTY NOT TO BE, A VALID AND
PERFECTED LIEN ON ANY COLLATERAL WITH A FAIR VALUE IN EXCESS OF $5,000,000, WITH
THE PRIORITY REQUIRED BY THE APPLICABLE SECURITY DOCUMENT, EXCEPT (I) AS A
RESULT OF THE SALE OR OTHER DISPOSITION OF THE APPLICABLE COLLATERAL IN A
TRANSACTION PERMITTED UNDER THE

 

62

--------------------------------------------------------------------------------


 

LOAN DOCUMENTS OR (II) AS A RESULT OF THE ADMINISTRATIVE AGENT’S FAILURE TO
(A) MAINTAIN POSSESSION OF ANY STOCK CERTIFICATES, PROMISSORY NOTES OR OTHER
INSTRUMENTS DELIVERED TO IT UNDER THE COLLATERAL AGREEMENT OR (B) FILE UNIFORM
COMMERCIAL CODE CONTINUATION STATEMENTS;

 

(N) ANY LOAN DOCUMENT OR ANY GUARANTEE OF THE LOAN DOCUMENT OBLIGATIONS SHALL
FOR ANY REASON BE ASSERTED BY ANY LOAN PARTY IN WRITING NOT TO BE A LEGAL, VALID
AND BINDING OBLIGATION OF ANY LOAN PARTY PARTY THERETO;

 

(O) THE GUARANTEES OF THE LOAN DOCUMENT OBLIGATIONS BY HOLDINGS, THE BORROWER
AND THE SUBSIDIARY LOAN PARTIES PURSUANT TO THE GUARANTEE AGREEMENT OR, IF
APPLICABLE, THE COLLATERAL AGREEMENT SHALL CEASE TO BE IN FULL FORCE AND EFFECT
(IN EACH CASE, OTHER THAN IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS);
OR

 

(P) A CHANGE IN CONTROL SHALL OCCUR;

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to Holdings or the Borrower described in paragraph (h) or (i)
of this Article, the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates

 

63

--------------------------------------------------------------------------------


 

may accept deposits from, lend money to and generally engage in any kind of
business with Holdings, the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any Subsidiary that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or wilful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by Holdings, the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

64

--------------------------------------------------------------------------------


 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties.  The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

In determining compliance with any condition hereunder to the making of a Loan
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor approved by the Borrower, such approval not to be unreasonably
withheld.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent that shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from all its duties and obligations under the Loan Documents.  The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this any Loan Document or any related agreement or any
document furnished thereunder.

 

65

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, none of the Bookrunners or
Arrangers or syndication or documentation agents listed on the cover page hereof
shall have any powers, duties or responsibilities under any Loan Document,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

ARTICLE IX

 

Miscellaneous

 


SECTION 9.01.  NOTICES.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPY, AS FOLLOWS:

 

(A) IF TO HOLDINGS OR THE BORROWER, TO IT AT 475 TENTH AVENUE, NEW YORK, NEW
YORK 10018 (TELECOPY NO. (212) 277-4270);

 

(B) IF TO THE ADMINISTRATIVE AGENT, TO CITICORP NORTH AMERICA, INC., 399 PARK
AVENUE, NEW YORK, NY 10022, ATTENTION OF SUSAN GODWIN (TELECOPY NO. (212)
994-0961); AND

 

(C) IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  Notices and
other communications to the Lenders hereunder may also be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.


 


SECTION 9.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER UNDER ANY
LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF
STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF

 

66

--------------------------------------------------------------------------------


 


ANY LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL
IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF
THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.  NO NOTICE
OR DEMAND ON THE BORROWER OR HOLDINGS IN ANY CASE SHALL ENTITLE THE BORROWER OR
HOLDINGS TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


 


(B)  NEITHER ANY LOAN DOCUMENT NOR ANY PROVISION THEREOF MAY BE WAIVED, AMENDED
OR MODIFIED EXCEPT, IN THE CASE OF THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY HOLDINGS, THE BORROWER AND THE REQUIRED
LENDERS OR, IN THE CASE OF ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE ADMINISTRATIVE AGENT AND THE LOAN
PARTY OR LOAN PARTIES THAT ARE PARTIES THERETO, IN EACH CASE WITH THE CONSENT OF
THE REQUIRED LENDERS, PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE
TERM LOAN COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER,
(II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR REDUCE THE RATE OF INTEREST
THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE MATURITY OF ANY LOAN, THE DATE
OF ANY SCHEDULED PAYMENT OF THE PRINCIPAL AMOUNT OF ANY TERM LOAN UNDER
SECTION 2.11 OR ANY DATE FOR THE PAYMENT OF ANY INTEREST OR FEES PAYABLE
HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR
POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY TERM LOAN COMMITMENT, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.16(B)
OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED
THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER ADVERSELY AFFECTED THEREBY,
(V) CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE PERCENTAGE SET FORTH IN
THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR
MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
THEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (VI) RELEASE ANY
SUBSIDIARY LOAN PARTY FROM ITS GUARANTEE UNDER THE GUARANTEE AGREEMENT OR, IF
APPLICABLE, THE COLLATERAL AGREEMENT (EXCEPT AS EXPRESSLY PROVIDED IN THE
GUARANTEE AGREEMENT OR, IF APPLICABLE, THE COLLATERAL AGREEMENT), OR LIMIT ITS
LIABILITY IN RESPECT OF SUCH GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (VII) IN THE EVENT THAT THE COLLATERAL AND GUARANTEE REQUIREMENT HAS
BEEN SATISFIED, RELEASE ALL OR SUBSTANTIALLY ALL THE COLLATERAL FROM THE LIENS
OF THE SECURITY DOCUMENTS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
(VIII) MODIFY THE PROTECTIONS AFFORDED TO AN SPV PURSUANT TO THE PROVISIONS OF
SECTION 9.04(E) WITHOUT THE WRITTEN CONSENT OF SUCH SPV OR (X) CHANGE THE RIGHTS
OF THE TERM LENDERS TO DECLINE MANDATORY PREPAYMENTS AS PROVIDED IN
SECTION 2.11; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.


 


(C)  IN CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION, WAIVER OR
TERMINATION (A “PROPOSED CHANGE”) REQUIRING THE CONSENT OF ALL LENDERS OR ALL
AFFECTED LENDERS, IF THE CONSENT OF THE REQUIRED LENDERS TO SUCH PROPOSED CHANGE
IS OBTAINED, BUT

 

67

--------------------------------------------------------------------------------


 


THE CONSENT TO SUCH PROPOSED CHANGE OF OTHER LENDERS WHOSE CONSENT IS REQUIRED
IS NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT OBTAINED AS DESCRIBED IN
PARAGRAPH (B) OF THIS SECTION BEING REFERRED TO AS A “NON-CONSENTING LENDER”),
THEN, SO LONG AS THE LENDER THAT IS ACTING AS ADMINISTRATIVE AGENT IS NOT A
NON-CONSENTING LENDER, THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON
NOTICE TO SUCH NON-CONSENTING LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH
NON-CONSENTING LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE
WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL
ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER
ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT (A) THE BORROWER SHALL HAVE RECEIVED THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD AND (B) SUCH NON-CONSENTING LENDER SHALL HAVE RECEIVED
PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER
FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS).


 


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE BORROWER SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT,
THE JOINT BOOKRUNNERS AND THE JOINT LEAD ARRANGERS AND THEIR RESPECTIVE
AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
FOR THE ADMINISTRATIVE AGENT, THE JOINT BOOKRUNNERS AND THE JOINT LEAD
ARRANGERS, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THE LOAN DOCUMENTS OR ANY
AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS THEREOF (WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED) AND
(II) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR
PROTECTION OF ITS RIGHTS IN CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING ITS
RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS.


 


(B)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”), AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY
AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES TO
THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER, (II) ANY LOAN OR
THE USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON, AT, TO OR FROM ANY PROPERTY CURRENTLY OR
FORMERLY OWNED OR OPERATED BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY, OR ANY
OTHER ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO HOLDINGS, THE BORROWER OR
ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO

 

68

--------------------------------------------------------------------------------


 


ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY,
WHETHER BROUGHT BY A THIRD PARTY OR BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES RESULT FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)  TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO THE ADMINISTRATIVE AGENT UNDER PARAGRAPH (A) OR (B) OF THIS SECTION,
EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED
EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH.  FOR PURPOSES HEREOF, A LENDER’S
“PRO RATA SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF THE OUTSTANDING
TERM LOANS AT THE TIME.  THE OBLIGATIONS OF THE LENDERS UNDER THIS PARAGRAPH (C)
ARE SUBJECT TO THE LAST SENTENCE OF SECTION 2.02(A) (WHICH SHALL APPLY MUTATIS
MUTANDIS TO THE LENDERS’ OBLIGATIONS UNDER THIS PARAGRAPH (C)).


 


(D)  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NEITHER HOLDINGS NOR THE
BORROWER SHALL ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE,
ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, ANY LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED THEREBY, THE TRANSACTIONS, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF.


 


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN TEN
BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT (I) THE BORROWER
MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)  (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS TERM LOAN
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT
(SUCH CONSENT NOT TO BE

 

69

--------------------------------------------------------------------------------


 


UNREASONABLY WITHHELD OR DELAYED) OF THE ADMINISTRATIVE AGENT; PROVIDED FURTHER
THAT NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER TO HOLDINGS, THE BORROWER, ANY SUBSIDIARY LOAN PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES.

 

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s Term Loan
Commitment or Loans, the amount of the Term Loan Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed), (B) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, (C) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, provided that
assignments made pursuant to Section 2.17(b) or Section 9.02(c) shall not
require the signature of the assigning Lender to become effective, and (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and any tax forms required by Section 2.15(e) or
(f).

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c)(i) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Loan Commitment of, and principal amount
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and
Holdings, the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for

 

70

--------------------------------------------------------------------------------


 

inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.15(e) or (f) (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.


 


(C)  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS TERM LOAN COMMITMENT AND
THE LOANS OWING TO IT), PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND
TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN
DOCUMENTS, PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.13, 2.14 AND 2.15 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED THAT SUCH
PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.16(C) AS THOUGH IT WERE A LENDER.

 

(II)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.13 OR SECTION 2.15 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED
TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS
THE SALE OF THE

 

71

--------------------------------------------------------------------------------


 

PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN
CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL
NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.15 UNLESS THE BORROWER IS NOTIFIED
OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR
THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.15(E) AND (F) AS THOUGH IT
WERE A LENDER.


 


(D)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST, PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(E)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPV”),
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE BORROWER ALL
OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED
TO MAKE TO THE BORROWER PURSUANT TO THIS AGREEMENT, PROVIDED THAT (I) NOTHING
HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPV TO MAKE ANY LOAN AND (II) IF AN
SPV ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY
PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN
PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPV HEREUNDER SHALL
UTILIZE THE TERM LOAN COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND
AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY HERETO HEREBY
AGREES THAT NO SPV SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT
OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE
GRANTING LENDER).  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY
AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT,
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPV, SUCH PARTY
WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST,
SUCH SPV ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
9.04, ANY SPV MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF,
THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE
THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING
LENDER OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY THE BORROWER AND
ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY OR CREDIT SUPPORT TO OR FOR THE
ACCOUNT OF SUCH SPV TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY,
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPV.


 


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
ANY LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER
PARTIES HERETO AND SHALL SURVIVE THE

 

72

--------------------------------------------------------------------------------


 


EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND
ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY
SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT IS OUTSTANDING AND UNPAID AND SO LONG AS THE TERM LOAN COMMITMENTS
HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF SECTIONS 2.13, 2.14, 2.15 AND
9.03 AND ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION OF THE TERM LOAN
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT OR TO THE JOINT LEAD ARRANGERS, THE JOINT
BOOKRUNNERS OR ANY OF THEIR AFFILIATES, OR THE SYNDICATION OF THE LOANS AND TERM
LOAN COMMITMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT
AS PROVIDED IN ARTICLE IV, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE
OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY TIME HELD AND OTHER
OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH LENDER OR ANY SUCH
AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY OF AND
ALL THE OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER EXISTING UNDER THIS
AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL
HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED OR ARE OWED TO A BRANCH OR

 

73

--------------------------------------------------------------------------------


 


OFFICE OF SUCH LENDER DIFFERENT FROM THE BRANCH OR OFFICE HOLDING SUCH DEPOSIT
OR OBLIGATED ON SUCH INDEBTEDNESS.  THE APPLICABLE LENDER SHALL NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT OF SUCH SETOFF AND APPLICATION, PROVIDED
THAT ANY FAILURE TO GIVE OR ANY DELAY IN GIVING SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF ANY SUCH SETOFF AND APPLICATION UNDER THIS SECTION.  THE RIGHTS OF
EACH LENDER AND ITS AFFILIATES UNDER THIS SECTION ARE IN ADDITION TO OTHER
RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER AND ITS
RESPECTIVE AFFILIATES MAY HAVE.


 


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.


 


(B)  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN ANY
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO ANY LOAN
DOCUMENT AGAINST HOLDINGS, THE BORROWER OR THEIR RESPECTIVE PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


 


(C)  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN ANY LOAN DOCUMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.


 


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO

 

74

--------------------------------------------------------------------------------


 


REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.12.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE JOINT
LEAD ARRANGERS, THE JOINT BOOKRUNNERS AND THE LENDERS AGREES TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION
MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING
UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF
THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH
INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY, (C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY
ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY TO THIS AGREEMENT,
(E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR ANY SUIT,
ACTION OR PROCEEDING RELATING TO ANY LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS
THEREUNDER, (F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE
SAME AS THOSE OF THIS SECTION, TO ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT, (G) WITH THE CONSENT OF THE BORROWER OR (H) TO THE EXTENT
SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A
BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT OR
ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN HOLDINGS OR THE
BORROWER.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION
RECEIVED FROM HOLDINGS OR THE BORROWER OR ANY SUBSIDIARY RELATING TO HOLDINGS OR
THE BORROWER OR ANY SUBSIDIARY OR THE BUSINESS OF ANY OF THEM, OTHER THAN ANY
SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON
A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY HOLDINGS OR THE BORROWER,
PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM HOLDINGS, THE BORROWER
OR ANY SUBSIDIARY AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED
AT THE TIME OF DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 


SECTION 9.13.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS THAT ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) THAT MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE

 

75

--------------------------------------------------------------------------------


 


LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH APPLICABLE LAW, THE RATE OF INTEREST
PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER, TOGETHER WITH ALL CHARGES PAYABLE IN
RESPECT THEREOF, SHALL BE LIMITED TO THE MAXIMUM RATE AND, TO THE EXTENT LAWFUL,
THE INTEREST AND CHARGES THAT WOULD HAVE BEEN PAYABLE IN RESPECT OF SUCH LOAN
BUT WERE NOT PAYABLE AS A RESULT OF THE OPERATION OF THIS SECTION SHALL BE
CUMULATED AND THE INTEREST AND CHARGES PAYABLE TO SUCH LENDER IN RESPECT OF
OTHER LOANS OR PERIODS SHALL BE INCREASED (BUT NOT ABOVE THE MAXIMUM RATE
THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER WITH INTEREST THEREON AT THE
FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF REPAYMENT, SHALL HAVE BEEN RECEIVED
BY SUCH LENDER.


 


SECTION 9.14.  USA PATRIOT ACT.  EACH LENDER HEREBY NOTIFIES HOLDINGS AND THE
BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF
PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED
TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES HOLDINGS AND THE
BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF HOLDINGS AND THE
BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY HOLDINGS
AND THE BORROWER IN ACCORDANCE WITH THE ACT.

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MORGANS HOTEL GROUP CO.,

 

 

 

 

 

 

 

 

by

 

 

 

/s/ Marc Gordon

 

 

 

 

Name:

Marc Gordon

 

 

 

Title:

Chief Investment Officer and Executive Vice President
of Capital Markets

 

 

 

 

 

 

 

MORGANS HOTEL GROUP
MANAGEMENT LLC,

 

 

 

 

 

 

 

 

by

 

 

 

/s/ Marc Gordon

 

 

 

 

Name:

Marc Gordon

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

CITICORP NORTH AMERICA, INC.,
individually and as Administrative Agent,

 

 

 

 

 

 

 

 

by

 

 

 

/s/ David Bouton

 

 

 

 

Name:

David Bouton

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR
FUNDING, INC., as Joint Lead Bookrunner
and Co-Syndication Agent,

 

 

 

 

 

 

 

 

by

 

 

 

/s/ Eugene F. Martin

 

 

 

 

Name:

Eugene F. Martin

 

 

 

Title:

Vice President

 

 

 

 

MORGAN STANLEY BANK,

 

 

 

 

 

 

 

 

by

 

 

 

/s/ Eugene F. Martin

 

 

 

 

Name:

Eugene F. Martin

 

 

 

Title:

Vice President

 

77

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as
Joint Lead Bookrunner and Co-Syndication
Agent

 

 

 

 

 

 

 

 

by

 

 

 

/s/ Stephen Paras

 

 

 

 

Name:

Stephen Paras

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

MERRILL LYNCH CAPITAL
CORPORATION,

 

 

 

 

 

 

 

 

by

 

 

 

/s/ Stephen Paras

 

 

 

 

Name:

Stephen Paras

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,
individually and as Documention Agent

 

 

 

 

 

 

 

 

by

 

 

 

/s/ Roger C. Davis

 

 

 

 

Name:

Roger C. Davis

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A,

 

 

 

 

 

 

 

 

by

 

 

 

/s/ Roger C. Davis

 

 

 

 

Name:

Roger C. Davis

 

 

 

Title:

Senior Vice President

 

78

--------------------------------------------------------------------------------